
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CONTRIBUTION AND PURCHASE AND SALE AGREEMENT

between

220 NEWS BUILDINGS LLC,

AND

SL GREEN OPERATING PARTNERSHIP, L.P.

Premises:

220 East 42nd Street
New York, New York

As of November    , 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

1.   AGREEMENT TO CAUSE CONTRIBUTION AND SALE; DESCRIPTION OF PROPERTY   2 2.  
EXCEPTIONS TO TITLE; TITLE MATTERS   3 3.   CONSIDERATION AND PAYMENT   7 4.  
CLOSING   11 5.   AS IS   12 6.   APPORTIONMENTS   14 7.   REPRESENTATIONS AND
WARRANTIES OF THE PARTIES; CERTAIN COVENANTS   23 8.   CLOSING DELIVERIES   34
9.   CONDITIONS TO CLOSING OBLIGATIONS   38 10.   LIMITATION ON LIABILITY OF
PARTIES   40 11.   FIRE OR OTHER CASUALTY; CONDEMNATION   41 12.   BROKERAGE  
43 13.   CLOSING COSTS; FEES AND DISBURSEMENTS OF COUNSEL, ETC.   43 14.  
NOTICES   44 15.   SURVIVAL; GOVERNING LAW   46 16.   COUNTERPARTS; CAPTIONS  
46 17.   ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES   46 18.   WAIVERS;
EXTENSIONS   46 19.   FURTHER ASSURANCES   47 20.   ASSIGNMENT   47 21.  
PRONOUNS   48 22.   SUCCESSORS AND ASSIGNS   48 23.   ESCROW   48 24.   TAX
PROCEEDINGS   50 25.   ACCESS; POSSESSION   51 26.   MAINTENANCE OF THE PROPERTY
  52 27.   LEASING AND CONTRACTS   52 28.   EXISTING MORTGAGE INDEBTEDNESS;
EXISTING MEZZANINE INDEBTEDNESS   53 29.   CONFIDENTIALITY; PUBLIC DISCLOSURE  
54 30.   INTENTIONALLY OMITTED   55 31.   UNION AGREEMENTS; OTHER EMPLOYEE
MATTERS   55

i

--------------------------------------------------------------------------------

32.   TAX DEFERRED EXCHANGE   57 33.   NO PROPERTY DISPOSITION   57 34.  
CERTAIN ALLOCATIONS   58 35.   CERTAIN TAX INFORMATION   59


List of Exhibits Exhibit A   Description of the Land Exhibit B   Title
Exceptions Exhibit C   Wiring Instructions Exhibit D   Form of Downpayment
Letter of Credit Exhibit E   Existing Mortgage Indebtedness and List of Mortgage
Loan Documents Exhibit F   Existing Mezzanine Debt and List of Mezzanine Loan
Documents Exhibit G   Reserve Accounts Exhibit G-1   Pending Draws Exhibit H  
Form of Recipient Agreement Exhibit I   Space Leases Exhibit J   Activity Report
Exhibit J-1   Arrearage Schedule Exhibit J-2   Schedule of Security Deposits
Exhibit K   Payable Commissions and Leasing Brokerage Agreements Exhibit L  
Tenant Improvement Costs Exhibit M   Overage Rent Base Years Exhibit N   Service
Contracts Exhibit O   Pending Litigation Exhibit O-1   Tax Proceedings Exhibit P
  Union Agreements Exhibit Q   Employees Exhibit R   Transferor's Casualty
Insurance Exhibit S   Form of Notice to Mortgage Lender Exhibit S-1   Form of
Request for Mezzanine Lender Consent Exhibit T   Form of Transferor Guaranty
Exhibit U   Space Schedule Exhibit V   Form of Rent Escrow Agreement Exhibit W  
Form of Deed Exhibit X   Form of Assignment of Space Leases Exhibit Y   Form of
Notice to Space Lessees Exhibit Z   Form of Assignment of Service Contracts
Exhibit AA   Form of Omnibus Assignment Exhibit BB   Form of Estoppel Exhibit CC
  Mandatory Space Lessees Exhibit DD   Form of Title Affidavit Exhibit EE   Form
of Tax Indemnity

ii

--------------------------------------------------------------------------------


CONTRIBUTION AND PURCHASE AND SALE AGREEMENT


        THIS CONTRIBUTION AND PURCHASE AND SALE AGREEMENT ("Agreement"), made as
of November    , 2002, by and between 220 NEWS BUILDING LLC, a Delaware limited
liability company, having an office c/o The Witkoff Group LLC, 220 East 42nd
Street, New York, New York 10017 ("Transferor"), and SL GREEN OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, having an office at 420
Lexington Avenue, New York, New York 10017 ("SLGOP").

W I T N E S S E T H:

        A.    Transferor owns the Property (as hereinafter defined).

        B.    Subject to the terms and conditions set forth below, SLGOP desires
to acquire the Property, and Transferor and its beneficial owners wish to
contribute, distribute, exchange, sell or otherwise transfer their respective
interests in the Property to SLGOP or its Designee (as hereinafter defined).

        C.    The beneficial owners of Transferor intend to cause the
transactions described below (collectively, the "Interim Transactions") to occur
immediately prior to the Closing (as hereinafter defined):

        1.    Transferor will distribute or transfer the Property to its sole
member, 220 News Building MZ LLC ("MZ");

        2.    MZ will make in-kind distributions of undivided tenancy-in-common
interests in and to the Property to its sole members, News Funding, LLC
("Funding") and 220 News LLC ("News"), such that Designee, as the designee of
Funding, shall acquire an undivided 68.15% tenancy-in-common interest in the
Property (the "SLGOP Interest"), and News shall acquire an undivided 31.85%
tenancy-in-common interest in the Property;

        3.    News will make in-kind distributions of undivided
tenancy-in-common interests in and to its tenancy-in-common interest in the
Property to its sole members, Forty Two News LLC ("DRA") and Daily Planet LLC
("Planet"), such that DRA shall acquire an undivided 11.15% tenancy-in-common
interest in the Property and Planet shall acquire an undivided 20.70%
tenancy-in-common interest in the Property;

        4.    Planet will make an in-kind distribution of an undivided
tenancy-in-common interest in and to a portion of its tenancy-in-common interest
in the Property to Steven C. Witkoff ("SCW") or, at SCW's election, to a limited
liability company in which SCW owns all of the beneficial interests and which is
a disregarded entity for federal income tax purposes (such entity, the "SCW
Entity"; SCW and SCW Entity are sometimes collectively referred to herein as
"SCW Recipient"), such that (i) SCW Recipient will acquire an undivided 15.13%
tenancy-in-common interest in the Property (the "SCW Interest"), and (ii) Planet
will retain an undivided 5.57% tenancy-in-common interest in the Property.

        D.    As used in this Agreement, DRA, Planet and SCW are individually
referred to as a "Transferor Party" and collectively as "Transferor Parties".

        NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereby agree as follows:

        1.    Agreement to Cause Contribution and Sale; Description of
Property.    

        1.1    Transferor agrees to cause the Interim Transactions to occur and
to cause each Transferor Party, as more particularly described below, to either
contribute or otherwise transfer and convey or cause to be contributed or
otherwise transferred and conveyed, to SLGOP or its Designee, and SLGOP agrees
to acquire and accept or cause its Designee to acquire and accept from the
Transferor Parties, upon the terms and conditions hereinafter contained:
(a) those certain lots, pieces or parcels of land located in the City, County
and State of New York, as more particularly bounded and described in Exhibit A
attached hereto and hereby made a part hereof (the "Land"), together with the
buildings erected thereon (collectively, the "Building") and any

--------------------------------------------------------------------------------

and all other fixtures and improvements erected thereon (the Building and such
other fixtures and improvements being hereinafter collectively referred to as
the "Improvements"), (b) all right, title and interest, if any, of Transferor
and the Transferor Parties in and to (i) the land lying in the bed of any
street, highway, road or avenue, opened or proposed, public or private, in front
of or adjoining the Land, to the center line thereof, (ii) any rights of way,
appendages, appurtenances, easements, sidewalks, alleys, gores or strips of land
adjoining or appurtenant to the Land or any portion thereof and used in
conjunction therewith, (iii) any development rights and entitlements appurtenant
to the Land or any portion thereof, and (iv) any award or payment made or to be
made in lieu of any of the foregoing or any portion thereof and any unpaid award
for damage to the Land or any of the Improvements by reason of change of grade
or closing of any street, road or avenue, it being understood and agreed that
Transferor and the Transferor Parties will execute and deliver to SLGOP on the
Closing Date (as hereinafter defined) or thereafter (which obligation shall
survive the Closing (as hereinafter defined)), upon reasonable written request,
all proper instruments for the conveyance of such right, title and interest and
for the assignment and collection of any such awards or payments, together with;
(c) all right, title and interest, if any, of Transferor and the Transferor
Parties in and to (i) the improvements, machinery and fixtures located within,
attached or appurtenant to, or at or upon all or any portion of the Property at
the date hereof or used in connection with the operation of, or used or adapted
for use in connection with the enjoyment or occupation of the Property
(including, without limitation, any fire protection or other life safety,
heating and air conditioning systems), excluding however, any fixtures owned by
public utilities or Space Lessees (as hereinafter defined) under the Space
Leases (as hereinafter defined), together with the Plans (as hereinafter
defined), (ii) all tangible personal property located on or used in connection
with the operation or maintenance of the Property and the Improvements
including, without limitation, computers and computer equipment, computer
software (whether owned or licensed) and other equipment (collectively, the
"Personal Property"); (d) the interest of landlord under all Space Leases,
together with all security deposits paid by Space Lessees thereunder and any
guaranties of the obligations of the Space Lessees under the Space Leases
(individually, a "Space Lease Guaranty" and collectively, "Space Lease
Guaranties"); (e) all right, title and interest of Transferor and the Transferor
Parties in and to Assigned Contracts (as hereinafter defined); (f) all right,
title and interest of Transferor and the Transferor Parties in and to all
Warranties (as hereinafter defined) relating to all or any portion of the
Property and the Improvements; (g) all right, title and interest of Transferor
and the Transferor Parties in and to in all intangible personal property now or
hereafter owned by Transferor or the Transferor Parties and used exclusively in
the use, operation, occupancy, maintenance or development of the property and
interests described including, without limitation, all marketing, advertising
and promotional materials and photographs, the right to use the name "The News
Building" and any other trade name now or hereafter used in connection with the
foregoing, and all future tax benefits (excluding income tax benefits) and
benefits of incentive programs now or hereafter allowed by governmental
authorities in connection with the ownership, operation and/or renovation of the
Property ("Intangible Personal Property"); and (h) all right, title and interest
title and interest of Transferor and the Transferor Parties in and to all
governmental and public certificates, permits, licenses, approvals and similar
entitlements relating to the development, construction, operation, use,
maintenance or occupancy of the Property and the erection of signage on or at
the Property (individually and collectively, the "Permits").

        All of the above enumerated property, rights and interests to be
contributed or otherwise transferred and conveyed to SLGOP or its Designee
pursuant to this Agreement (including, without limitation, the Property and
Improvements are hereinafter sometimes collectively referred to as the
"Property".

        1.2    Transferor and each Transferor Party shall cause each of the
Interim Transactions to occur immediately prior to the Closing, such that
immediately prior to the conveyance to SLGOP

2

--------------------------------------------------------------------------------

or its Designee, the Property will be owned, subject to the terms and conditions
of this Agreement, by a designee of Funding which is a limited liability company
in which SLGOP owns all of the beneficial interests and which is a disregarded
entity for federal income tax purposes (as to an undivided 68.15%
tenancy-in-common interest), DRA (as to an undivided 11.15% tenancy-in-common
interest), SCW Recipient (as to an undivided 15.13% tenancy-in-common interest),
and Planet (as to an undivided 5.57% tenancy-in- common interest).

        2.    Exceptions to Title; Title Matters.    

        2.1    Transferor shall at the Closing cause each Transferor Party to
contribute or sell, as applicable, such party's undivided tenancy-in-common
interest in the

        Property to SLGOP or its Designee subject only to the following matters
affecting title thereto (collectively the "Permitted Exceptions"):

        2.1.1    All presently existing and future liens for unpaid real estate
taxes, vault charges and water and sewer charges not due and payable as of the
date of the Closing, subject to adjustment as provided below.

        2.1.2    All zoning, building, environmental and other laws, ordinances,
codes, restrictions and regulations of all governmental authorities having
jurisdiction with respect to the Property in effect on the date hereof,
including, without limitation, landmark designations and all zoning variances
and special exceptions, if any (collectively, "Laws and Regulations").

        2.1.3    State of facts shown on survey of the Property made by Earl B.
Lovell - S.P. Belcher, Inc. ("LB") dated November 10, 1982 and Line Survey made
by LB dated January 1, 1986, and most recently redated by visual examination
made by LB on September 6, 2002 (the "Survey"), plus such additional facts which
wo uld be disclosed by a survey dated as of the Closing, provided such
additional facts do not materially adversely affect the use thereof for office
purposes (collectively, "Facts").

        2.1.4    Rights of tenants, as tenants only, of the Property pursuant to
Space Leases which either are (a) in effect on the date hereof or (b) entered
into after the date hereof in accordance with the express provisions of this
Agreement (collectively, "Space Lessees"), and all persons claiming by, through
or under such Space Lessees.

        2.1.5    Except as shown on the Survey, possible encroachments and/or
projections of stoop areas, roof cornices, window trims, vent pipes, cellar
doors, steps, columns and column bases, flue pipes, signs, piers, lintels,
window sills, fire escapes, satellite dishes, protective netting, sidewalk
sheds, ledges, fences, coping walls (including retaining walls and yard walls),
air conditioners and the like, if any, projecting from the Building over any
street or highway, the Property or over any adjoining property and encroachments
of similar elements projecting from adjoining property over the Property;
provided, however, that with respect to any such encroachment or projection of
portions of the Building over any adjoining property, the Title Company will
affirmatively insure, at regular rates and without additional premium, that the
Building may remain undisturbed.

        2.1.6    The matters described in Exhibit B attached hereto and made a
part hereof.

        2.1.7    Those objections to title which are the responsibility to cure,
correct or remove of any Space Lessee under its Space Lease (a) as to which an
SLG Advance (as hereinafter defined) is to be made at Closing, or (b) which is
not in arrears in the payment to Transferor of Fixed Rent (as hereinafter
defined) in an amount equal to or greater than sixty (60) days of Fixed Rent
payable by such Space Lessee under its Space Lease.

3

--------------------------------------------------------------------------------




        2.2    Transferor and SLGOP have each received an examination of title
to the Property (the "Title Report") dated October 10, 2002 as title number TS
4001525 prepared by TSNY Agency of New York City, Inc. (the "Title Company").

        2.3    If, on the Closing Date, Transferor is unable to contribute or
sell, as applicable, to SLGOP title to the Property or to cause the contribution
or sale, as applicable, of 100% of all undivided tenancy-in-common interests
therein to SLGOP subject to and in accordance with the provisions of this
Agreement, Transferor shall be entitled, upon notice delivered to SLGOP on or
prior to the Closing Date (as hereinafter defined), to adjourn the Closing one
or more times in accordance with Section 4 to enable Transferor to contribute or
sell or cause the contribution or sale, as applicable, of such title to the
Property. If on or before the date then scheduled for Closing, Transferor does
not so elect to adjourn the Closing, or if at the adjourned date Transferor is
unable to contribute or sell, as applicable, or cause the contribution or sale,
as applicable, of title subject to and in accordance with the provisions of this
Agreement, then on the date then scheduled for Closing, SLGOP shall be entitled
to proceed to Closing or to adjourn the Closing for up to ten (10) days (such
ten (10) day period hereinafter, the "Election Period"). On or prior to the
expiration of the Election Period, SLGOP shall elect to either (a) terminate
this Agreement by notice delivered to Transferor and Escrow Agent (as
hereinafter defined), in which event Escrow Agent shall repay to SLGOP the
Downpayment (as hereinafter defined), together with any interest earned thereon,
or return to SLGOP the Downpayment Letter of Credit (as hereinafter defined), as
applicable (either such case, a "Downpayment Return") or (b) to elect to close
title to the Property upon the terms set forth in Section 2.4 by notice given to
Transferor, in which event the Closing shall occur no later than three
(3) Business Days following such election. The failure by SLGOP to make an
election prior to expiration of the Election Period shall be deemed an election
to terminate this Agreement. If SLGOP shall elect (or is deemed to have elected)
to terminate this Agreement, upon the Downpayment Return it shall thereupon be
deemed canceled and become void and of no further effect, and neither party
hereto shall have any obligations of any nature to the other hereunder or by
reason hereof, except that the provisions of Sections 12, 13, 23, 25 and 29
hereof shall survive such termination. If Transferor elects to adjourn the
Closing as provided above, this Agreement shall remain in effect for the period
or periods of adjournment in accordance with its terms. Transferor shall not be
required to take or bring any action or proceeding or take any other steps to
remove any defect in or objection to title or to fulfill any condition precedent
to SLGOP's obligations under this Agreement or to expend any moneys therefor,
nor shall SLGOP have any right of action against Transferor therefor, at law or
in equity, except that notwithstanding the foregoing, Transferor shall, all at
no cost or expense to SLGOP, (i) satisfy the reasonable requirements of the
Title Company as to Transferor's power and authority to enter into this
Agreement and (ii) pay, discharge or remove of record or cause to be paid,
discharged or removed of record at Transferor's sole cost and expense all of the
following items:    (1)  Voluntary Liens (as hereinafter defined) and (2) other
liens encumbering the Property (or any tenancy-in-common interest therein) which
(v) are not Voluntary Liens, (w) are not the responsibility of a Space Lessee
under its Space Lease to pay, discharge or remove of record, (x) are in
liquidated amounts, (y) may be satisfied solely by the payment of money
(including the preparation or filing of appropriate satisfaction instruments in
connection therewith) and (z) do not exceed $500,000.00 in the aggregate (the
"Title Cure Cost Limit"). The term "Voluntary Liens" as used herein shall mean
liens and other encumbrances (other than Permitted Exceptions), whether or not
in liquidated sums, which Transferor or any Transferor Party has allowed to be
placed on the Property or any tenancy-in-common interest therein after the date
hereof, including judgments entered by default or otherwise without opposition
or defense by Transferor or a Transferor Party and federal, state and municipal
tax liens, and any lien or other encumbrance arising by reason of any Interim
Transaction, including, without limitation, the transfer of any
tenancy-in-common interest in the Property by Transferor or any of MZ, News or

4

--------------------------------------------------------------------------------




any Transferor Party, or the acquisition of any tenancy-in-common interest in
the Property by any of the foregoing parties. Voluntary Liens shall not include
Violations (as hereinafter defined), which shall be governed by Section 5.4.

        2.4    Notwithstanding anything in Section 2.3 above to the contrary,
SLGOP may at any time accept such title as Transferor or any Transferor Party
can contribute or sell, as applicable, without reduction of the Consideration
(as hereinafter defined) or any credit or allowance on account thereof or any
claim against Transferor or any Transferor Party, except that SLGOP shall be
entitled to a credit against the Consideration in an amount equal to the lesser
of (a) the actual cost of curing all defects in or objections to title to the
Property that Transferor is obligated to cure pursuant to Section 2.3, or
(b) the Title Cure Cost Limit. The acceptance of the Deeds (as hereinafter
defined) by SLGOP shall be deemed to be full performance of, and discharge of,
every agreement and obligation on Transferor's part to be performed under this
Agreement, except for such matters which are expressly stated in this Agreement
to survive the Closing.

        2.5    The amount of any unpaid taxes, assessments and water and sewer
charges which Transferor is obligated to pay and discharge, with interest and
penalties, may at the option of Transferor be paid by SLGOP out of the balance
of the Consideration, if official bills therefor with interest and penalties
thereon figured to said date are furnished to or obtained by the Title Company
at the Closing for payment thereof and the Title Company duly omits from the
Title Policy (as hereinafter defined) any exception therefor without payment of
any additional premium.

        2.6    If the Property or any interest therein shall, at the time of the
Closing, be subject to any liens such as for judgments or transfer, inheritance,
estate, franchise, license or other similar taxes or any encumbrances or other
title exceptions which would be grounds for SLGOP to reject title hereunder, the
same shall not be deemed an objection to title provided that, at the Closing,
Transferor or a Transferor Party pays, by Wire Transferred Funds (as hereinafter
defined) the amount required to satisfy the same, or at Transferor's option,
allows SLGOP a credit against the Consideration in an amount sufficient to
(a) cause the Title Company at the Closing to omit the same as an exception to
the Title Policy without payment of any special premium) and (b) to satisfy and
discharge of record such liens and encumbrances, together with the cost of
recording or filing of any instruments required in connection therewith.

        2.7    SLGOP shall be solely responsible for causing the Title Company,
at SLGOP's sole cost and expense, to issue any endorsements that SLGOP requires,
and the issuance of such endorsements shall not be a condition precedent to
Closing or SLGOP's obligation to perform as required hereunder.

        3.    Consideration and Payment.    

        3.1    The consideration payable for the Property is TWO HUNDRED SIXTY
FIVE MILLION AND 00/100 DOLLARS ($265,000,000.00), subject to such
apportionments, adjustments and credits as are provided herein (the
"Consideration"). A portion of the Consideration shall be payable by SLGOP or
its Designee in the followi ng manner, reflecting the acquisitions of
tenancy-in-common interests in the Property by SLGOP or its Designee set forth
in this Agreement: (a) the issuance by SLGOP of OP Units (as hereinafter
defined) to SCW Recipient, as described in Section 3.2.2(a), i n consideration
for SCW's contribution to SLGOP or its Designee of the SCW Interest; and (b) the
payment by SLGOP or its Designee of the DP Amount (as hereinafter defined) and
Cash Balance (as hereinafter defined), as described in Sections 3.2.1 and
3.2.2(d), in consideration for the sale by the Transferor Parties other than SCW
Recipient to SLGOP or its Designee of the Non-SCW Portion (as hereinafter
defined). A portion of the Consideration shall be satisfied upon the receipt of
the SLGOP Interest by Funding or the Designee, as part of the Interim
Transactions, in redemption of Funding's interest in Transferor. A portion of
the Consideration shall consist of the acceptance by SLGOP or its Designee of
title to

5

--------------------------------------------------------------------------------

the Property subject to, and assumption of, the Existing Indebtedness (as
hereinafter defined), as described in Sections 3.2.2(b) and 3.2.2(c).

        3.2    The Consideration shall be payable as follows:

        3.2.1    On the date hereof, FIVE MILLION AND 00/100 DOLLARS
($5,000,000.00) (the "DP Amount"), payable concurrently herewith in immediately
available funds, by federal funds wire transfer ("Wire Transferred Funds") to
the Title Company, as escrow agent ("Escrow Agent") pursuant to the instructions
(the "Wire Instructions") set forth on Exhibit C attached hereto and made a part
hereof (the "Downpayment"). The Downpayment shall be held by Escrow Agent and
disbursed in accordance with the terms and conditions of this Agreement. Any
interest earned on the Downpayment shall until Closing be deemed to be part of
the Downpayment and shall be paid together with the principal portion of the
Downpayment to the party entitled thereto; provided, however, that interest
earned on the Downpayment shall be divided equally between SLGOP and the
Transferor Parties (other than SCW Recipient), and the portion of the interest
payable to SLGOP shall be credited toward the Consideration upon the Closing. In
lieu of the Downpayment, at SLGOP's option, SLGOP may concurrently herewith or
at any time prior to the Closing, deliver to Escrow Agent a clean, irrevocable
letter of credit in the DP Amount naming Transferor as beneficiary issued by and
drawn upon Fleet Bank, N.A. or another bank reasonably satisfactory to
Transferor which is a member of the New York Clearinghouse Association
(hereinafter referred to as the "Issuing Bank") in the form attached hereto as
Exhibit D and made a part hereof (the "Downpayment Letter of Credit"), the term
of which Downpayment Letter of Credit shall not expire prior to May 28, 2003 and
which Downpayment Letter of Credit shall be deemed to be a substitute for the
Downpayment hereunder. The Downpayment Letter of Credit shall be held by Escrow
Agent and delivered in accordance with the terms and conditions of this
Agreement. After making the Downpayment, SLGOP may elect to deliver a
Downpayment of Letter of Credit in substitution thereof by delivering to Escrow
Agent a Downpayment Letter of Credit in the form attached hereto as Exhibit D,
and delivering to Transferor a copy of such Downpayment Letter of Credit. Unless
Escrow Agent shall have theretofore received notice from Transferor that the
Downpayment Letter of Credit does not conform to Exhibit D, within two
(2) Business Days (as hereinafter defined) of receipt by Escrow Agent of the
Downpayment Letter of Credit and evidence of delivery of a copy thereof to
Transferor, Escrow Agent shall return the Downpayment to SLGOP by Wire
Transferred Funds in accordance with written instructions delivered by SLGOP.

        3.2.2    On the Closing Date, as follows:

        (a)    By SLGOP's issuance to SCW Recipient of Class B Common Units of
limited partnership interest of SLGOP (the "OP Units") having a value,
determined in accordance with Section 3.3, in an amount elected by SCW pursuant
to Section 3.3 which does not exceed the lesser of (i) the difference between
(A) THIRTEEN MILLION AND 00/100 DOLLARS ($13,000,000.00) and (B) either (1) the
value of OP Units, if any, theretofore issued to SCW, a SCW Entity or Jeffrey A.
Goldberger or an entity in which Jeffrey A. Goldberger owns all of the
beneficial interests and which is a disregarded entity for federal income taxes
("JAG") in consideration of such party's transfer to a designee of SLGOP of
either (y) the membership interest of SCW, a SCW Entity or JAG in (I) 125 Broad
Unit A LLC, the fee owner of Commercial Condominium Unit A ("Unit A") in The 125
Broad Condominium (the "Condominium"), and/or (II) 125 Broad Unit C LLC, the fee
owner of Commercial Condominium Unit C ("Unit C") in the Condominium, or (z) the
tenancy-in-common interest of SCW, a SCW Entity or JAG in Unit A and/or Unit C
(the interests described in either clause (y) or (z), the "125 Interest"), or
(2) the value of OP Units, if any, which (I) SCW has theretofore elected to have
issued to him or a SCW Entity or (II) JAG has elected to have issued to him upon
the contribution of the 125 Interest to SLGOP or its affiliate, if closing of
the 125 Interest has not yet occurred, or (ii) 15.13% of the    difference
between Two

6

--------------------------------------------------------------------------------

Hundred Sixty Five Million and 00/100 Dollars ($265,000,000.00) and the
outstanding principal balance of the Existing Indebtedness as of the Closing
Date, such difference to be increased or decreased for SCW's share (such share
to be determined by Transferor) of such apportionments, adjustments and credits
as are provided in this Agreement (the amount so elected (or deemed elected
pursuant to Section 3.3) by SCW, the "OP Unit Amount").

        (b)    By the acceptance by SLGOP or its Designee(s) of title to the
Property subject to, and the assumption of (subject to the non-recourse
provisions thereof), the outstanding principal balance, as of the Closing Date,
of the first mortgage indebtedness described in Exhibit E attached hereto and
made a part hereof (such sum, the "Existing Mortgage Indebtedness"), evidenced
by that certain promissory note dated as of September 7, 2001 made by Transferor
(the "Mortgage Note"), and secured by, inter alia, that certain Mortgage and
Security Agreement of even date therewith, encumbering the Property (the
"Existing Mortgage") and the other documents and instruments evidencing or
securing the Existing Mortgage Indebtedness, all of which are described in
Exhibit E (the Mortgage Note, the Existing Mortgage and such other documents and
instruments are collectively referred to herein as the "Mortgage Loan
Documents").

        (c)    By the assumption by SLGOP or its Designee(s) of (subject to the
non-recourse provisions thereof) the outstanding principal balance, as of the
Closing Date, of the mezzanine indebtedness described in Exhibit F attached
hereto and made a part hereof (such sum, the "Existing Mezzanine Indebtedness",
and together with the Existing Mortgage Indebtedness, the "Existing
Indebtedness"), evidenced by that certain promissory note dated as of
September 7, 2001 made by MZ, the sole member of Transferor (the "Mezzanine
Note"), and secured by, inter alia, that certain Pledge and Security Agreement
of even date therewith, made by MZ in favor of German American Capital
Corporation, and assigned to CTMP II FC Daily News (DB) ("Mezzanine Lender"),
with respect to all of the membership interests in Transferor (the "Transferor
Pledge") and the other documents and instruments evidencing or securing the
Existing Mezzanine Indebtedness, all of which are described on Exhibit F (the
Mezzanine Note, the Transferor Pledge and such other documents and instruments
are collectively referred to herein as the "Mezzanine Loan Documents") pursuant
to an agreement (a "New Mezzanine Loan Agreement") to be entered into by SLGOP
or its Designee(s) with Mezzanine Lender upon the substantially the same terms
and conditions as the Existing Mezzanine Indebtedness, and providing for, inter
alia, SLGOP or its Designee(s) becoming the obligor(s) of the Existing Mezzanine
Indebtedness, and Mezzanine Lender agreeing to release the Transferor Pledge and
accepting in substitution thereof a pledge of all of Designee(s) direct or
indirect ownership interests ("Fee Equity Interests") in the fee owner of the
Property ("Fee Owner") upon consummation of the transactions described in this
Agreement.

        (d)    By payment to Transferor (or as Transferor may direct), on behalf
of each Transferor Party of the amount by which the Consideration exceeds the
sum of (i) the Existing Indebtedness plus (ii) the OP Unit Amount plus (iii) the
Preferred Equity Investment (as defined in the Limited Liability Company
Operating Agreement of MZ (the "LLC Agreement") (such difference, the "Cash
Balance"), in the manner hereinafter provided in this Section 3.2.2. If
(y) SLGOP has not provided Escrow Agent with the Downpayment Letter of Credit,
SLGOP shall pay the amount by which (1) the Cash Balance exceeds (2) the
Downpayment (and one-half (1/2) of the interest earned thereon), on the Closing
Date or (z) SLGOP has provided Escrow Agent with the Downpayment Letter of
Credit, SLGOP shall pay the Cash Balance to Transferor on the Closing Date, in
either case, subject to the apportionments, adjustments and credits provided in
this Agreement, simultaneously with the delivery of the Deeds in Wire
Transferred Funds to an account at such bank as shall be

7

--------------------------------------------------------------------------------




designated by Transferor by written notice to SLGOP at least one (1) Business
Day prior to the Closing Date. If SLGOP has provided Escrow Agent with the
Downpayment Letter of Credit, Escrow Agent shall contemporaneously deliver the
Downpayment Letter of Credit to SLGOP at the Closing, together with a letter and
any other document required by the Issuing Bank, executed (and acknowledged, if
required) by Transferor and Escrow Agent, confirming that Transferor has no
further rights thereto.

        3.2.3    The parties hereto acknowledge and agree that the value of the
Personal Property and the Intangible Personal Property is de minimis and that no
part of the Consideration is allocable thereto.

        3.3    (a)    Not less than two (2) Business Days prior to the Closing,
Transferor shall (a) advise SLGOP as to the OP Unit Amount which SCW elects to
have issued, and (b) if the OP Units are to be issued to a SCW Entity, deliver
to SLGOP copies of the organizational documents thereof, evidencing that SCW is
the sole member thereof. If Transferor fails to notify SLGOP of the amount of OP
Units to be issued to SCW Recipient on or prior to such date, SCW shall be
deemed to have elected to receive $11,000,000.00 as the OP Unit Amount. SCW
Recipient shall at Closing receive that number of OP Units which is equal to the
quotient of (a) the OP Unit Amount divided by (b) the trailing average daily
closing price on the New York Stock Exchange of the common stock of SL Green
Realty Corp. ("SLG") for the ninety (90) Trading Days (as hereinafter defined)
immediately preceding the second Business Day immediately prior to Closing Date
(the "Average Share Price"); provided, however, that any fractional OP Units
shall be eliminated by rounding down to the nearest whole number and cash paid
in lieu of such fractional amount calculated on the basis of the Average Share
Price. The OP Units shall be entitled to such dividends, have such voting,
redemption and other rights, and be subject to the terms, conditions and
restrictions set forth in that certain First Amended and Restated Agreement of
Limited Partnership of SL Green Operating Partnership, L.P., dated as of
August 20, 1997, as amended by (x) that certain First Amendment to the First
Amended and Restated Agreement of Limited Partnership of SL Green Operating
Partnership, L.P., dated as of May 14, 1998, (y) that certain Second Amendment
to the First Amended and Restated Agreement of Limited Partnership of SL Green
Operating Partnership, L.P., dated as of June 3, 2002, and (z) any further
amendments thereto entered into after the date hereof which do not materially
adversely affect SCW Recipient's rights in and to the OP Units (collectively,
the "Partnership Agreement"), including, without limitation, the rights and
terms of redemption set forth in Section 8.6 thereof, as modified by Section 7.6
of this Agreement. If SLGOP amends the Partnership Agreement after the date
hereof and the terms of such amendment materially adversely affect SCW
Recipient's rights in and to the OP Units, Transferor may terminate this
Agreement by notice given to SLGOP within ten (10) days of receipt of such
amendment to the Partnership Agreement, and upon such termination, SLGOP shall
be entitled to a Downpayment Return, and thereafter neither party shall have any
further obligation of any nature to the other hereunder, except that the
provisions of Sections 12, 13, 23, 25 and 29 shall survive such termination. In
the event the terms of this Agreement relating to OP Units conflict with any
term or provision of the Partnership Agreement, the terms of this Agreement
shall prevail. SCW (and the SCW Entity, if applicable) shall at Closing execute
and deliver to SLGOP the OP Unit Recipient Agreement in the form attached hereto
as Exhibit H and made a part hereof ("Recipient Agreement") for the OP Units. As
used herein, "Trading Day" means a day on which the New York Stock Exchange is
open for the transaction of business.

        (b)    At Closing, SLGOP shall (i) issue the OP Units to SCW Recipient,
(ii) execute and deliver to SCW and SCW Recipient, if applicable, a counterpart
of the Counterpart OP Signature Page (as hereinafter defined), and (iii) take
all steps necessary and appropriate to amend the records of the Partnership to
reflect the admission of SCW Recipient to the Partnership, as provided in
Section 12.3 of the Partnership Agreement.

8

--------------------------------------------------------------------------------

        3.4    Subject to Section 23.1.3, whenever in this Agreement SLGOP is
entitled to a return of the Downpayment, SLGOP shall be entitled to the return
of the Downpayment actually being held by Escrow Agent pursuant to this
Agreement, together with all interest earned thereon, or to the return of the
Downpayment Letter of Credit. Subject to Section 23.1.3, whenever in this
Agreement Transferor is entitled to retain the Downpayment, Transferor shall be
entitled to the Downpayment actually being held by Escrow Agent pursuant to this
Agreement, together with all interest earned thereon, or to the Downpayment
Letter of Credit actually delivered to Escrow Agent and shall be entitled to
draw thereupon; provided, however, that upon Closing the actual amount of all
such interest shall be divided equally between SLGOP and Transferor as provided
above.

        3.5    For the purposes of this Agreement, the capitalized term
"Business Day" means any day of the year on which banks are not required or are
authorized by law to close in New York City.

        3.6    Wherever it is provided in this Agreement that SLGOP is entitled
to a credit to be applied toward payment of the Consideration, Transferor may
elect to pay to SLGOP at Closing, by Wire Transferred Funds, an amount equal to
such credit as SLGOP is so entitled in lieu of such credit.

        4.    Closing.    

        4.1    The closing of the transaction contemplated hereby (the
"Closing") shall occur at 10:00 AM Eastern Standard Time on January 10, 2003
(such date, as the same may be adjourned by Transferor or SLGOP pursuant to the
terms of this Agreement, being herein referred to as the "Closing Date").

        4.2    Transferor and SLGOP shall each be entitled to adjourn the date
scheduled for Closing one or more times, provided that no such adjournment shall
be to a date later than 10:00 AM Eastern Standard Time on February 10, 2003 (the
"Outside Closing Date"). Either Transferor or SLGOP may exercise its right to
adjourn the Closing hereunder by delivering to the other notice of any such
adjournment on or before the then scheduled Closing Date, setting forth the
adjourned date for Closing.

        4.3    The Closing will occur at the offices of Schulte Roth & Zabel
LLP, 919 Third Avenue, 24th floor, New York, New York 10022. TIME SHALL BE OF
THE ESSENCE WITH RESPECT TO THE OBLIGATION OF BOTH TRANSFEROR AND SLGOP TO CLOSE
ON THE OUTSIDE CLOSING DATE.

9

--------------------------------------------------------------------------------




        5.    As Is.    

        5.1  (a) Except as is expressly set forth in this Agreement to the
contrary, SLGOP is expressly acquiring the Property "AS IS, WHERE IS, AND WITH
ALL FAULTS" as of the date hereof. Transferor has specifically bargained for the
assumption by SLGOP of all responsibility to investigate the Property, Laws and
Regulations, Facts, Space Leases and Service Contracts and of all risk of
adverse conditions existing as of the date hereof and has structured the
Consideration and other terms of this Agreement in consideration thereof. SLGOP
has undertaken all such investigations of the Property, Laws and Regulations,
Facts, Space Leases and Service Contracts as SLGOP deems necessary or
appropriate under the circumstances as to the current status of the Property and
based upon same, except as is expressly set forth in this Agreement to the
contrary, SLGOP is and will be relying solely upon such inspections and
examinations and the advice and counsel of its own consultants, agents, legal
counsel and officers.

        (b)  SLGOP EXPRESSLY ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, NEITHER TRANSFEROR, NOR THE TRANSFEROR PARTIES NOR ANY PERSON
ACTING ON BEHALF OF TRANSFEROR OR ANY TRANSFEROR PARTIES, NOR ANY PERSON OR
ENTITY WHICH PREPARED OR PROVIDED ANY OF THE MATERIALS REVIEWED BY SLGOP IN
CONDUCTING ITS DUE DILIGENCE, NOR ANY DIRECT OR INDIRECT OFFICER, DIRECTOR,
PARTNER, MEMBER, SHAREHOLDER, EMPLOYEE, AGENT, REPRESENTATIVE, ACCOUNTANT,
ADVISOR, ATTORNEY, PRINCIPAL, AFFILIATE, CONSULTANT, CONTRACTOR, SUCCESSOR OR
ASSIGN OF ANY OF THE FOREGOING PARTIES (TRANSFEROR, AND ALL OF THE OTHER PARTIES
DESCRIBED IN THE PRECEDING PORTIONS OF THIS SENTENCE (OTHER THAN SLGOP AND/OR
ANY AFFILIATE THEREOF)) SHALL BE REFERRED TO HEREIN COLLECTIVELY AS THE
"EXCULPATED PARTIES") HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY ORAL OR
WRITTEN REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESSED OR IMPLIED, BY
OPERATION OF LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION WARRANTIES OF
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), WITH RESPECT
TO THE PROPERTY, THE PERMITTED USE OF THE PROPERTY OR THE ZONING AND OTHER LAWS
AND REGULATIONS APPLICABLE THERETO OR THE COMPLIANCE BY THE PROPERTY THEREWITH,
THE REVENUES AND EXPENSES GENERATED BY OR ASSOCIATED WITH THE PROPERTY, THE
EXISTING MORTGAGE INDEBTEDNESS, THE EXISTING MEZZANINE INDEBTEDNESS, OR
OTHERWISE RELATING TO THE PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREIN.
SLGOP FURTHER ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT,
ALL MATERIALS THAT HAVE BEEN PROVIDED BY ANY OF THE EXCULPATED PARTIES HAVE BEEN
PROVIDED WITHOUT ANY WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED AS TO
THEIR SUITABILITY FOR ANY PURPOSE OR ACCURACY AND EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, SLGOP SHALL NOT HAVE ANY RECOURSE AGAINST TRANSFEROR OR ANY
OF THE OTHER EXCULPATED PARTIES IN THE EVENT OF ANY ERRORS THEREIN OR OMISSIONS
THEREFROM. EXCEPT AS EXRESSLY SET FORTH IN THIS AGREEMENT, SLGOP IS ACQUIRING
THE PROPERTY BASED SOLELY ON ITS OWN INDEPENDENT INVESTIGATION AND INSPECTION OF
THE PROPERTY AND NOT IN RELIANCE ON ANY INFORMATION PROVIDED BY TRANSFEROR, OR
ANY OF THE OTHER EXCULPATED PARTIES.

10

--------------------------------------------------------------------------------

        5.2  Except as is expressly set forth in this Agreement to the contrary,
Transferor hereby disclaims all warranties of any kind or nature whatsoever
(including warranties of habitability and fitness for particular purposes),
whether expressed or implied, including, without limitation, warranties with
respect to the Property. Notwithstanding anything to the contrary contained
herein, this Article 5 does not limit or affect in any way any indemnification
provision contained in this Agreement.

        5.3  Except as expressly set forth in this Agreement to the contrary,
Transferor makes no warranty with respect to the presence of Hazardous Materials
(as hereinafter defined) within the Property. The term "Hazardous Materials"
shall mean (a) those substances included within the definitions of any one or
more of the terms "hazardous materials", "hazardous wastes", "hazardous
substances", "industrial wastes", and "toxic pollutants", as such terms are
defined under the Environmental Laws, or any of them, (b) petroleum and
petroleum products, including, without limitation, crude oil and any fractions
thereof, (c) natural gas, synthetic gas and any mixtures thereof, (d) asbestos
and or any material which contains any hydrated mineral silicate, including,
without limitation, chrysotile, amosite, crocidolite, tremolite, anthophylite
and/or actinolite, whether friable or non-friable, (e) polychlorinated biphenyl
("PCBs") or PCB-containing materials or fluids, (f) radon, urea formaldehyde,
lead, lead in drinking water or lead based paint, (g) any pathogen, toxin or
other biological agent or condition including, without limitation, any fungus,
mold, mycotoxin or microbial matter naturally occurring or otherwise, (h) any
other hazardous or radioactive substance, material, pollutant, contaminant or
waste, and (i) any other substance with respect to which any Environmental Law
or governmental authority requires environmental investigation, monitoring or
remediation. The term "Environmental Laws" shall mean all federal, state and
local laws, statutes, guidelines, codes, ordinances, regulations, now or
hereafter in effect, in each case as amended or supplemented from time to time,
including, without limitation, all applicable judicial or administrative orders,
applicable consent decrees and binding judgments relating to the regulation and
protection of human health, safety, the environment and natural resources
(including, without limitation, ambient air, surface, water, groundwater,
wetlands, land surface or subsurface strata, wildlife, aquatic species and
vegetation), including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. §§ 9601
et seq.), the Hazardous Material Transportation Act, as amended (49 U.S.C. §§
1801 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. §§ 136 et seq.), the Resource Conservation and Recovery Act,
as amended (42 U.S. §§ 6901 et seq.), the Toxic Substance Control Act, as
amended (42 U.S.C. §§ 7401 et seq.), the Clean Air Act, as amended (42 U.S.C. §§
7401 et seq.), the Federal Water Pollution Control Act, as amended (33 U.S.C. §§
1251 et seq.), the Occupational Safety and Health Act, as amended (29 U.S.C. §§
651 et seq.), the Safe Drinking Water Act, as amended (42 U.S.C. §§ 300f et
seq.), Environmental Protection Agency regulations pertaining to Asbestos
(including, without limitation, 40 C.F.R. part 61, Subpart M, the United States
Environmental Protection Agency Guidelines on Mold Remediation in Schools and
Commercial Buildings, the United States Occupational Safety and Health
Administration regulations pertaining to Asbestos (including, without
limitation, 29 C.F.R. Sections 1910.1001 and 1926.58), applicable New York State
and New York City statutes and the rules and regulations promulgated pursuant
thereto regulating the storage, use and disposal of Hazardous Materials, the New
York City Department of Health Guidelines on Assessment and Remediation of Fungi
in Indoor Environments and any state or local counterpart or equivalent of any
of the federal statutes, rules and regulations set forth above, and any federal,
state or local transfer of ownership notification or approval statutes.

        5.4  The Property shall be contributed and sold free and clear of all
violations of all building, fire, sanitary, environmental, housing and similar
Laws and Regulations (collectively, "Violations"), other than those (a) which
are the express obligation of a Space Lessee under its Space Lease, (b) which
arise under or with respect to New York City Local Law 11 of 1998 and/or any

11

--------------------------------------------------------------------------------




inspections required thereunder, whether or not noted of record or (c) relating
to sidewalk violations. Transferor shall prior to Closing cause all Violations
for which it is responsible hereunder to be cured and removed of record
(provided that the cost of such cure and removal, when aggregated with any cost
incurred by Transferor to cure title defects which are not Voluntary Liens, does
not exceed the Title Cure Cost Limit) and shall pay all fines and penalties in
respect thereof as provided in Section 6.1.5. If Transferor is unable to
complete all work required to cure all Violations for which it is responsible
hereunder prior to the Closing, Transferor shall credit SLGOP at Closing with
the cost of curing such Violations and all costs of removing same of record, as
estimated by a consulting architect or engineer selected by SLGOP and reasonably
approved by Transferor, provided that such credit, when aggregated with any cost
incurred by Transferor to cure title defects which are not Voluntary Liens, does
not exceed the Title Cure Cost Limit. In addition, SLGOP shall at Closing
receive a credit (which shall not reduce the Title Cure Cost Limit) in the
amount of $80,000.00, representing the estimated cost of performing all work
required to remove all sidewalk violations. The credits to which SLGOP is
entitled to pursuant to this Section 5.4 are referred to herein collectively as
the "Violation Cure Credit".

        6.    Apportionments.    

        6.1  At the Closing, the following items shall be apportioned between
the parties as of 11:59 PM on the day preceding the Closing Date. Except as
hereinafter expressly provided, all prorations shall be done on the basis of a
three hundred sixty-five (365) day year and the actual number of days elapsed to
the Closing Date or the actual number of days in the month in which the Closing
occurs, as applicable. Any errors in the apportionments pursuant to this
Section 6 shall be corrected by appropriate re-adjustment between Transferor and
SLGOP post-closing, provided that notice of any such error, with supporting
calculations, shall be given by SLGOP to Transferor or by Transferor to SLGOP,
as the case may be, no later than one (1) year after the Closing, and all such
apportionments shall be deemed final as of such date. Except as otherwise
specifically provided for herein, all apportionments shall be made in the manner
recommended by the Customs in Respect to Title Closings of the Real Estate Board
of New York, Inc., and there shall be no other apportionments. The provisions of
this Section 6.1 shall survive the Closing. The items to be apportioned are:

        6.1.1(a)    Fixed rent (including fixed charges for electricity on a
"rent inclusion" or similar basis, if applicable) under Space Leases
(collectively, "Fixed Rent") which is collected on or prior to the Closing in
respect of the month in which the Closing occurs (the "Current Month"), shall be
apportioned on a per diem basis based upon the number of days in the Current
Month prior to the Closing Date (which shall be allocated to Transferor) and the
number of days in the Current Month on and after the Closing Date (which shall
be allocated to SLGOP). If, at the Closing, any Fixed Rent is unpaid, as set
forth in the Updated Activity Report (as hereinafter defined), subject to
clause (c) below, payments of Fixed Rent thereafter received from such Space
Lessee shall be applied and disbursed in the following order and priority:

        (i)    First, on account of the actual and reasonable out- of-pocket
costs of collection incurred by SLGOP and paid to third parties not affiliated
with SLGOP;

        (ii)  Next, on account of Fixed Rent owing by such Space Lessee in
respect of the Current Month, to be apportioned between Transferor and SLGOP as
provided in Section 6.1.1(a);

        (iii)  Next, to SLGOP, in an amount equal to all other Fixed Rent owing
by such Space Lessee in respect of all periods after the Current Month;

12

--------------------------------------------------------------------------------




        (iv)  Next, to Transferor, in an amount equal to all other Fixed Rent
owing by such Space Lessee in respect of all periods preceding the Current
Month, as set forth in the Updated Activity Report; and

        (v)  The balance, if any, to SLGOP.

        (b)    Rental payments for fuel pass-alongs, so-called escalation rent
or charges based upon real estate taxes, operating expenses, labor costs, cost
of living increases or like items (collectively, "Overage Rent") which are
collected on or prior to the Closing in respect of the Current Month, shall be
apportioned on a per diem basis based upon the number of days in the Current
Month prior to the Closing Date (which shall be allocated to Transferor) and the
number of days in the Current Month on and after the Closing Date (which shall
be allocated to SLGOP). If, at the Closing, any Overage Rent is unpaid, as set
forth in the Updated Activity Report, subject to clause (c) below, payments of
Overage Rent thereafter received from such Space Lessee shall be applied and
disbursed in the following order and priority:

        (i)    First, on account of the actual and reasonable out-of-pocket
costs of collection incurred by SLGOP and paid to third parties not affiliated
with SLGOP;

        (ii)  Next, on account of Overage Rent owing by such Space Lessee in
respect of the Current Month, to be apportioned between Transferor and SLGOP as
provided in Section 6.1.1(a);

        (iii)  Next, to SLGOP, in an amount equal to all Overage Rent owing by
such Space Lessee in respect of all periods after the Current Month;

        (iv)  Next, to Transferor, in an amount equal to all Overage Rent owing
by such Space Lessee in respect of all periods preceding the Current Month, as
set forth in the Updated Activity Report; and

        (v)  The balance, if any, to SLGOP.

        (c)  All monies received by Transferor from Space Lessees after the
Closing in respect of Fixed Rent, Overage Rent or Reimbursables (as hereinafter
defined) shall be remitted to SLGOP within two (2) Business Days of receipt
thereof (provided that Transferor shall not be obligated to make any remittance
more than weekly), who shall allocate and disburse such amounts between the
parties as provided in this Agreement. In the event SLGOP has not received all
sums including, without limitation, Fixed Rent, Overage Rent and Reimbursables
owing by a Space Lessee under its Space Lease for any period after the Closing
(collectively, "Post Closing Rent"), SLGOP shall, subject to clause (f) below,
apply any payments received after the Closing from such Space Lessee in the
following order: (i) first, to Fixed Rent, (ii) second, to that portion of
Overage Rent relating to real estate taxes, and (iii) third, to such other
components of Post Closing Rent as SLGOP elects. For all purposes under this
Section 6, payments made to SLGOP as landlord as a prepayment of Fixed Rent or
Overage Rent shall nevertheless be deemed due and owing to SLGOP if such
prepayment is for no more than one (1) month of Fixed Rent or Overage Rent and
is made not more than one (1) month in advance.

        (d)  Overage Rent prepaid by Space Lessees or otherwise payable by Space
Lessees based on an estimated amount shall be re-apportioned subsequent to the
Closing as and when the related Space Lessee's actual obligation for such
Overage Rent is reconciled pursuant to the related Space Lease. Transferor shall
furnish to SLGOP at Closing (and thereafter promptly upon request) all
information with respect to any period prior to the Closing reasonably necessary
for the billing of Overage Rent and Reimbursables. Such reapportionment shall be
made on a per diem basis based upon the number of days in the respective period
of ownership of the Property of each party hereto. SLGOP and Transferor shall
jointly determine whether the items constituting Overage

13

--------------------------------------------------------------------------------




Rent have been overbilled or underbilled with respect to accounting periods
prior to or in which the Closing occurs. If SLGOP and Transferor determine
(subject to any protest rights of any Space Lessee) that there has been an ove
rbilling and an overbilled amount has been received, Transferor shall promptly
remit to SLGOP that portion of such overbilling allocable to the period prior to
Closing, and upon receipt thereof, SLGOP shall reimburse or credit against
Overage Rent next coming due such amount to the Space Lessees which paid the
excess amount. If SLGOP and Transferor determine (subject to any protest rights
of any Space Lessee) that there has been an underbilling, the additional amount
shall be included in SLGOP's next monthly rent billing to the Space Lessees who
are determined to owe such additional amount, and the parties shall apportion
such amount(s) so received in the respective proportions in which Overage Rent
was previously apportioned between the parties as provided in Section 6.1.1(c).

        (e)  Amounts payable by Space Lessees in respect of overtime heat, air
conditioning or other utilities or services, freight elevator charges,
supplemental water, HVAC and condenser charges, services or repairs and labor
costs associated therewith, above standard cleaning and all other items which
are payable to Transferor as reimbursement or payment for above standard
overtime services whether pursuant to such Space Lessee's Space Lease or
pursuant to a separate agreement with Transferor (collectively "Reimbursables")
shall not be adjusted, and shall, subject to clause (c) above, belong to the
party furnishing such utilities, labor or services to such Space Lessee.

        (f)    If any Space Lessee expressly identifies any payment of Post
Closing Rent as a payment made to be in respect of a period prior to the
Closing, or such payment of Post Closing Rent is otherwise determinable from the
context of such payment as being in respect of a period prior to the Closing
(e.g., it is accompanied by an invoice for an item of Fixed Rent or Overage Rent
in such amount), then, provided that at the time of such payment such Space
Lessee is current for the period following the Closing in the payment of
(i) Fixed Rent, and (ii) that portion of Overage Rent relating to real estate
taxes, the payment (or portion thereof) so identified shall be remitted by SLGOP
to Transferor (subject to apportionment if in respect of the Current Month). To
the extent any payment received from a Space Lessee after the Closing does not
indicate whether the payment is for an item of Fixed Rent, Overage Rent or
Reimbursables in respect of a period prior to or after the Closing, and the same
cannot be clearly determined from the context of such payment, then such payment
will be applied as determined by SLGOP pursuant to clause (c) of this Section.

        (g)  All security deposits and advance rentals in the nature of security
deposits paid by Space Lessees (or any predecessor thereof) pursuant to Space
Leases ("Security Deposits") which are described in the schedule attached hereto
as Exhibit J-2 and made a part hereof shall be delivered to SLGOP at the
Closing. Security Deposits held in cash at Closing shall, net of sums on deposit
in the Security Deposit Reserve Sub-Account (as defined in the Mortgage Loan
Documents) which are to be assigned to SLGOP, be credited toward the
Consideration. Any transfer fees or charges due in respect of the assignment
and/or replacement of any unapplied security deposit comprised of a letter of
credit (a "Security LC") shall be borne equally by Transferor and SLGOP. To the
extent that any Security LC shall not be transferable as of the Closing,
Transferor and SLGOP shall cooperate with each other following the Closing so as
to transfer the same to SLGOP or to obtain a replacement letter of credit with
respect thereto in favor of SLGOP as soon as practicable after the Closing.
Transferor shall deliver any such Security LC to SLGOP at the Closing and until
any such Security LC shall be transferred or replaced, Tr ansferor shall, within
two (2) Business Days of receipt of SLGOP's certification that a default has
occurred under the applicable Space Lease entitling the landlord thereunder to
apply the Security Deposit, draw upon the same and deliver the proceeds to SLGOP
for SLGOP's application in accordance with the applicable Space Lease, provided
that such certification of SLGOP shall contain an agreement, in form and
substance reasonably satisfactory to Transferor, whereby SLGOP indemnifies and
holds Transferor

14

--------------------------------------------------------------------------------




and Transferor Parties harmless from and against any and all obligations,
liabilities, claims, demands, lossess, damages, causes of action, judgments,
costs and expenses (including, without limitation, reasonable attorneys' fees
and disbursements) arising in connection with such drawing.

        (h)  (i)     For a period not to exceed one hundred eighty (180) days
subsequent to the Closing, SLGOP agrees that it shall include in its regular
billings to Space Lessees the amount of any Fixed Rent, Overage Rent or
Reimbursables due to Transferor pursuant to this Agreement; provided, however,
that SLGOP shall not be required to institute legal proceedings for the
collection of such sums or incur any additional expense in connection therewith.

        (ii)  If, as of the Closing Date, any Space Lessee identified in
Exhibit J-1 attached hereto and made a part hereof is more than thirty (30) days
in arrears in the payment of either Fixed Rent or Overage Rent, as set forth in
the Updated Activity Report (the amount of such arrears hereinafter, the
"Arrearage"), SLGOP shall at Closing advance to Transferor an amount equal to
25% of the Arrearage disclosed on the Updated Activity Report, excluding any
Arrearage relating to the Current Month, in respect of each such Space Lessee
(any amount so advanced hereinafter, the "SLG Advance"). In addition, SLG may,
by notice to Transferor given not less than two (2) Business Days prior to
Closing, elect to make an SLG Advance in respect of any Arrearage in respect of
any other Space Lessee. SLGOP shall be the sole party entitled to bring an
action or proceeding against any Space Lessee as to which an SLG Advance has
been made. All payments received by SLGOP after the Closing in respect of any
Arrearage for which an SLG Advance has been made shall be applied as follows:

        (1)  First, to reimburse SLGOP for sums paid to Transferor as the SLG
Advance;

        (2)  Next, to SLGOP, on account of the actual and reasonable
out-of-pocket costs of collection incurred by SLGOP and paid to third parties
not affiliated with SLGOP; and

        (3)  the balance, if any, 50% to Transferor and 50% to SLGOP.

15

--------------------------------------------------------------------------------





        (iii)  Transferor shall retain the right to bring a separate and
independent cause of action for money damages only against any Space Lessee as
to which (1) an Arrearage exists as of the Closing, and (2) an SLG Advance is
not made.

        (i)    Transferor shall have the right from time to time for a period
expiring on the later of (i) of one hundred eighty (180) days following the
Closing, or (ii) the disposition or settlement of any litigation pending against
any Space Lessee either disclosed on Exhibit O, or as to which an SLG Advance
has been made, on reasonable prior notice to SLGOP, to review SLGOP's rental
records with respect to the Property to ascertain the accuracy of such
accountings. SLGOP shall have the right from time to time for a period of one
hundred eighty (180) days following the Closing, on reasonable prior notice to
Transferor, to review Transferor's rental records with respect to the Property
to ascertain the accuracy of such accountings.

        (j)    The provisions of Section 6.1.1 shall not apply to payments
received in respect of Rent Escrow Space (as hereinafter defined), which shall
be governed by Section 7.5.

        6.1.2    Except to the extent required to be paid by Space Lessees
directly to the applicable taxing authority pursuant to the related Space
Leases, real estate taxes, BID charges or assessments, unmetered water and sewer
charges and vault charges, if any, and any and all other municipal or
governmental assessments of any and every nature levied or imposed upon the
Property in respect of the current fiscal year of the applicable taxing
authority in which the Closing Date occurs (the "Current Tax Year"), on a per
diem basis based upon the number of days in the Current Tax Year prior to the
Closing Date (which shall be allocated to and paid by Transferor on or prior to
Closing) and the number of days in the Current Tax Year on and after the Closing
Date (which shall be allocated to SLGOP). If the Closing shall occur before the
tax rate for the Current Tax Year is fixed, the apportionment of real estate
taxes shall be upon the basis of the tax rate for the next preceding fiscal
period applied to the latest assessed valuation. Promptly after the new tax rate
is fixed for the fiscal period in which the Closing takes place, the
apportionment of real estate taxes shall be recomputed. In the event that the
tax rate for the Current Tax Year is adjusted after the date hereof, the
adjusted tax rate shall be deemed to apply to real estate taxes for the entire
Current Tax Year, and the installment of real estate taxes paid by Transferor on
July 1, 2002 shall be recalculated to reflect the new tax rate for the purposes
of apportionment hereunder. Upon the Closing Date and subject to the adjustment
provided above, SLGOP shall be responsible for real estate taxes and assessments
levied or imposed upon the Property payable in respect of the Current Tax Year
and all periods after the Current Tax Year. In the event that any assessments
levied or imposed upon the Property prior to the Closing are payable in
installments, all such remaining unpaid installments due on and after the
Closing Date shall be credited to SLGOP or paid in full by Transferor at
Closing.

        6.1.3    Charges and fees due under contracts for the supply to the
Property of heat, steam, electric power, gas and light and telephone (other than
those which are the direct responsibility of Space Lessees), if any, in respect
of the billing period of the related service provider in which the Closing Date
occurs (the "Current Billing Period") on a per diem basis based upon the number
of days in the Current Billing Period prior to the Closing Date (which shall be
allocated to and paid by Transferor on or prior to Closing) and the number of
days in the Current Billing Period on and after the Closing Date (which shall be
allocated to SLGOP) and assuming that all charges are incurred uniformly during
the Current Billing Period. At SLGOP's election, Transferor shall either
(a) receive a credit against the Consideration for deposits held by any provider
of the foregoing utilities ("Transferor Deposits"), in which case all such
Transferor Deposits for which Transferor receives such credit shall remain in
place for the benefit of SLGOP and Transferor shall execute and deliver such
documents as shall be necessary to assign such Transferor Deposits to SLGOP, or
(b) not receive such credit for such Transferor Deposits, in which case
Transferor may obtain a

16

--------------------------------------------------------------------------------




return or refund of any such Tr ansferor Deposits for which Transferor does not
receive such credit.

        6.1.4(a) Interest accrued in respect of the Existing Mortgage
Indebtedness and the Existing Mezzanine Indebtedness for the Current Month, on a
per diem basis, based upon the number of days in the Current Month prior to the
Closing (which shall be allocated to and paid by Transferor), and the number of
days on and after the Closing (which shall be credited to SLGOP).

        (b)    At Closing, Transferor shall, for no additional consideration,
(a) cause that certain Guaranteed Transaction Confirmation dated September 7,
2001 between Transferor and Credit Lyonnais New York Branch ("Credit Lyonnais"),
as counterparty, as supplemented by ISDA Master Agreement between Credit
Lyonnais and Transferor, relating to the Existing Mortgage Indebtedness to be
assigned to SLGOP subject to the rights of Mortgage Lender therein, and
(b) cause MZ to cause that certain Interest Rate Cap Agreement dated as of
September 7, 2001 between MZ and Credit Lyonnais relating to the Existing
Mezzanine Indebtedness to be assigned to SLGOP subject to the rights of
Mezzanine Lender (the interest rate cap agreements referred to in (a) and (b),
collectively, the "Interest Cap"). Transferor may seek to obtain a release from
Credit Lyonnais with respect to all obligations arising after the Closing under
the Interest Cap, and SLGOP shall cooperate in all reasonable respects in
connection therewith, provided that SLGOP shall not incur any cost or expense
(other than de minimis) in connection therewith.

        (c)    The amounts held by Mortgage Lender (as hereinafter defined) or
Funding, as applicable, in the reserve accounts (individually, a "Reserve
Account" and collectively, the "Reserve Accounts") set forth in Exhibit G
attached hereto and made a part hereof, less payments made in respect of Pending
Draws (as hereinafter defined), shall, with the exception of the Dividend
Reserve (as defined in the LLC Agreement), be assigned to SLGOP. The Dividend
Reserve shall be paid to the Rent Escrow Agent (as hereinafter defined) and
applied toward the Rental Escrow Sum (as hereinafter defined), and Transferor
shall pay any additional sum required to be deposited into the Rent Escrow
pursuant to Section 7.5. At Closing, Transferor shall be credited in an amount
equal to the balance of the Tax and Insurance Escrow Reserve Account (as defined
in the Mortgage Loan Documents), and, other than with respect to the transfer of
the Security Deposit Reserve Sub-Account, shall receive no other credit on
account of the Consideration by reason of the assignment to SLGOP of any other
Reserve Account. Transferor shall pay or credit to SLGOP the difference between
the cash Security Deposits required to be paid or credited to SLGOP pursuant to
Section 6.1.1(g) and the balance in the Security Deposit Reserve Sub-Account.

        (d)    Transferor shall be entitled to receive and retain all payments
in respect of Pending Draws. Prior to Closing, Transferor may seek payment from
(i) the Future Leasing Expenses Reserve Account (as defined in the Mortgage Loan
Documents), for payment of (y) Tenant Improvements relating to Space Leases
entered into after the date hereof in accordance with Section 27 and (z) Payable
Commissions set forth in Exhibit K or due with respect to Space Leases entered
into after the date hereof, (ii) the Free Rent Reserve Account (as defined in
the Mortgage Loan Documents), for monthly payments equal to the free rent
previously granted to Omnicom, (iii) either the Contractual Leasing Expenses
Reserve Account (as defined in the Mortgage Loan Documents), the Future Leasing
Expenses Reserve Account, or the NY Media Group Reserve Account (as defined in
the Mortgage Loan Documents) for payment of the Tenant Improvements set forth on
Exhibit L in the manner described therein, and (iv) the Local Law 10 and 11
Reserve, for payment of the cost of scaffolding charges and engineering fees.
Transferor shall not make any other draw requests from the Reserve Accounts,
other than for reimbursement of capital costs incurred to perform work required
either (A) to remedy Violations noted after the date hereof, or (B) in the event
of an

17

--------------------------------------------------------------------------------




emergency, provided that Transferor shall promptly notify SLGOP if any such
expense is incurred. SLGOP agrees that if Transferor shall, during the period
commencing on the day following the date of the last Pending Draw and expiring
on the Closing, pay any expense for which (y) reimbursement from the Reserve
Accounts is permitted pursuant to this Section 6.1.4, and (z) a draw request is
not submitted to Mortgage Lender (a "Reserve Advance"), SLGOP shall at Closing
reimburse Transferor for up to $250,000.00 of such Reserve Advances, provided
that Transferor shall deliver paid invoices or other evidence reasonably
satisfactory to SLGOP that (1) the cost was incurred for an expense to be paid
from the Reserve Accounts prior to Closing and (2) the amount for which
reimbursement is sought has been paid.

        6.1.5    (a)    Fines, penalties and interest on Violations, including
those Violations which Transferor is not obligated to cure, shall be allocated
to and paid by Transferor on or prior to the Closing, and (b) SLGOP shall be
paid or credited in the amount of the Violation Cure Credit.

        6.1.6    Tenant Improvement Costs (as hereinafter defined), if any,
listed on Exhibit L and Payable Commissions (as hereinafter defined), if any,
payable under the Leasing Brokerage Agreements (as hereinafter defined) and
listed on Exhibit K in respect of any and all Space Leases entered into at any
time prior to the date hereof shall be paid by SLGOP. Payable Commissions
payable in connection with the exercise after the date hereof of any renewal,
extension or expansion option provided for in any Space Lease shall be paid by
SLGOP. Notwithstanding the foregoing, SLGOP shall at Closing receive a credit to
be applied toward the Consideration in the amount of $127,800.00 on account of
certain Tenant Improvements Costs relating to the Space Leases.

        6.1.7    Charges payable under Assigned Contracts in respect of the
Current Billing Period on a per diem basis based upon the number of days in the
Current Billing Period prior to the Closing Date (which shall be allocated to
and paid by Transferor on or prior to Closing) and the number of days in the
Current Billing Period on and after the Closing Date (which shall be allocated
to SLGOP) and assuming that all charges are incurred uniformly during the
Current Billing Period.

        6.1.8    Salaries, wages and other employee benefits and charges
(including accrued vacation pay, union dues, pension contributions and other
similar benefits) payable or accrued to the Employees (as hereinafter defined).

        6.1.9    Any charges or fees for transferable licenses and Permits for
the Property.

        6.1.10    All other items customarily apportioned in connection with
sales of similar property in the State and City of New York.

        6.2  If there are water meters measuring water consumption within the
Property, Transferor shall endeavor to furnish readings to a date not more than
five (5) days prior to the Closing Date, and the unfixed meter charges and the
unfixed sewer rents, if any, based thereon for the intervening time shall be
apportioned on the basis of such last readings. If Transferor fails or is unable
to obtain such readings, the Closing shall nevertheless proceed and the parties
shall apportion the meter charges and sewer rents on the basis of the last
readings and bills received by Transferor and the same shall be appropriately
readjusted after the Closing on the basis of the next subsequent bills. Unpaid
water meter and other utility charges as of the Closing Date which (a) are the
obligation of Space Lessees under Space Leases who are current in all monetary
obligations under their respective Space Lease and (b) are less than sixty
(60) days old, shall not be an objection to title and SLGOP shall look solely to
such Space Lessees for collection of such amounts.

        6.3  Transferor shall furnish to SLGOP not less than two (2) Business
Days prior to the Closing a proposed closing statement setting forth proposed c
losing adjustments and other credits and charges to each party pursuant to this
Agreement.

18

--------------------------------------------------------------------------------


        6.4  Transferor shall at Closing pay those sums required to be paid
under Section 9.1.3 of this Agreement in respect of the LLC Agreement.

        6.5  The provisions of this Section 6 shall survive the Closing;
provided, however, that any re-prorations or re-apportionments shall be made as
and when required under Section 6.1 above. Notwithstanding the foregoing, to the
extent that (a) a Space Lessee asserts a claim for overpayment of Overage Rent
paid in respect of a period prior to Closing and (b) such Space Lessee has
offset or reduced any sum payable under its Space Lease by all or a portion of
such claim, or has brought an action against SLGOP (i) Transferor shall remain
liable therefor without limitation as to time and (ii) SLGOP may bring such
action or proceeding as is necessary against Transferor to enforce performance
of the foregoing obligation of Transferor. Any corrected adjustment or proration
shall be paid in Wire Transferred Funds to the party entitled thereto.

        7.    Representations and Warranties of the Parties; Certain
Covenants.    

        7.1  Transferor warrants, represents and covenants to and with SLGOP
that the following are true and correct on the date hereof:

        7.1.1    Transferor is a limited liability company duly formed and in
good standing under the laws of the State of Delaware and has the requisite
power and authority to enter into and to perform the terms of this Agreement.
Transferor is not subject to any law, order, decree, restriction or agreement
which prohibits or would be violated by this Agreement or the consummation of
the transactions contemplated hereby, other than any violation of the Mortgage
Loan Documents or the Mezzanine Loan Documents which may result from the Interim
Transactions, which will be cured or waived by Closing. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite action of Transferor. This
Agreement constitutes, and each document and instrument contemplated hereby to
be executed and delivered by Transferor, when executed and delivered, shall
constitute the legal, valid and binding obligation of Transferor enforceable
against Transferor in accordance with its respective terms (subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally).

        7.1.2    Transferor is not a "foreign person" within the meaning of
Section 1445 of the Internal Revenue Code 1986, as amended, or any regulations
promulgated thereunder (collectively, the "Code").

        7.1.3    Neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated hereby is
prohibited by, or requires Transferor to obtain any consent, authorization,
approval or registration under any law, statute, rule, regulation, judgment,
order, writ, injunction or decree which is binding upon Transferor, other than
the Lender Consents (as hereinafter defined).

        7.1.4    There are no judgments, orders, or decrees of any kind against
Transferor unpaid or unsatisfied of record, nor any actions, suits or other
legal or administrative proceedings pending or, to the best of Transferor's
actual knowledge, threatened in writing against Transferor, which could have any
material adverse effect on Transferor or the ability of Transferor to consummate
the transactions contemplated by this Agreement.

        7.1.5    There are no leases or other agreements for the use or
occupancy of all or any portion of the Property to which Transferor is a party
or by which Transferor is bound other than those set forth on Exhibit I attached
hereto and made a part hereof (such leases or occupancy agreements, together
with all renewals, replacements and amendments thereof entered into after the
date hereof in accordance with Section 27, being herein referred to as the
"Space Leases"). Transferor has delivered to SLGOP true, correct and complete
copies of all of the Space Leases and all Space Lease Guaranties, and has
delivered to SLGOP or made available to SLGOP for review all

19

--------------------------------------------------------------------------------

material correspondence relating to the Space Leases together with all other
books, records, billing summaries and back-up for billing of Overage Rent and
Reimbursables in the possession or control of Transferor (collectively, the
"Lease Files"). Transferor shall, promptly following the date hereof, authorize
and instruct its accountants to grant access to SLGOP's accountants to historic
work papers required for an audit under Sections 3-05 and 3-14 of Regulation S-X
under the Securities Exchange Act of 1934 (to be performed at SLGOP's sole cost
and expense).

        7.1.6    As to the Space Leases:

        (a)    Each has not been modified except as set forth on Exhibit I, and
Fixed Rent, Overage Rent and other additional rent set forth in the Space Leases
are being billed to the Space Lessees in accordance with the most recent
Activity Reconciliation Report prepared by Transferor, a copy of which is
attached hereto as Exhibit J (the "Activity Report"). The Activity Report
identifies (i) Fixed Rent as "Monthly Rent", (ii) Overage Rent as "Real Estate
Tax Esc.", and "Operating Expense Esc.", (iii) Reimbursables by specific
category of services provided, (iv) Arrearages as "End Balance", and
(v) Security Deposits as "Sec. Dep. Bal.". No Space Lessee is in arrears of its
obligations to pay Fixed Rent or Overage Rent, except as set forth on the
Activity Report. To the best of Transferor's knowledge, each Space Lease is in
full force and effect.

        (b)    (i) Transferor has not received written notice that it is in
default of its obligations under any Space Lease which has not been cured or
waived in writing, and Transferor has no knowledge of any default of any of its
material obligations under any Space Lease, (ii) except as set forth in the
Activity Report, no Space Lessee is in arrears in the payment of any monetary
obligation under its Space Lease, and (iii) to the best of Transferor's
knowledge, no Space Lessee is in default of any material non-monetary obligation
under its Space Lease.

        (c)    All Space Lessees have been delivered possession of the premises
demised to them under their respective Space Leases.

        (d)    To the best of Transferor's knowledge, no Space Lessee has, and
Transferor has not received any written notice from any Space Lessee asserting,
any defense to, offset or claim against, Fixed Rent, Overage Rent or other sum
payable by it under its Space Lease which remains outstanding. Except as
expressly set forth in the Space Leases, no Space Lessee is entitled to any free
rent, abatement, rent concession or tenant improvement allowance, other than
Tenant Improvement Costs, if any, which are to be prorated pursuant to
Section 6.1.6.

        (e)    Except as otherwise set forth in the Space Leases or in the
Activity Report, no Space Lessee has prepaid any rents or additional rents for
more than one (1) month in advance.

        (f)    Other than sums on deposit in the Security Deposit Reserve
Sub-Account, Transferor is, and has been since July 1, 2002, in possession of
the Security Deposits set forth in Exhibit J-2, which correctly sets forth
whether such Security Deposit is held in cash or Security LC. From and after the
date hereof through and including the Closing Date or earlier termination of
this Agreement, Transferor shall not apply all or any portion of any Security
Deposit held by Transferor against a default by any Space Lessee under its Space
Lease, nor shall Transferor return to any Space Lessee all or any portion of its
Security Deposit, unless required to do so in accordance with the provisions of
the applicable Space Lease.

        (g)    Except as set forth on Exhibit K attached hereto and made a part
hereof, there are no leasing brokerage commissions (or unpaid installments
thereof) with respect to any Space Leases (the "Payable Commissions") which are
now due and payable (including renewals, extensions or expansions of any Space
Lease, regardless of whether or not such renewal,

20

--------------------------------------------------------------------------------




extension or expansion is pursuant to a provision contained in an existing Space
Lease). Exhibit K sets forth the sole leasing brokerage agreements ("Leasing
Brokerage Agreements") relating to the Property in effect on the date hereof,
true and complete copies of which have been delivered to SLGOP. At Closing,
SLGOP shall assume the obligations of Transferor arising from and after the
Closing under the Leasing Brokerage Agreements pursuant to the Omnibus
Assignment (as hereinafter defined).

        (h)    Except as set forth on Exhibit L attached hereto and made a part
hereof, there is no tenant improvement work required to be performed by the
landlord under any Space Lease or for which the landlord is required under any
Space Lease to reimburse any Space Lessee or grant any allowance in favor of any
Space Lessee which has not been completed and/or the costs of which (the "Tenant
Improvement Costs") have not been paid or allowed (regardless of whether such
Space Lessee is in default under its Space Lease).

        (i)    The base years of each component of Overage Rent consisting of
so-called escalation rent or charges based upon real estate taxes, operating
expenses, labor costs, cost of living increases or like items payable by each
Space Lessee is set forth in Exhibit M attached hereto and made a part hereof.

        (j)    There are no outstanding sums presently due under the Space Lease
dated as of September 7, 2001 between Transferor, as landlord, and Space
Consulting LLC, as tenant, of space on the 24th floor of the Building (the
"Space Consulting Lease"), nor has Mortgage Lender made demand that payment of
rent thereunder be made and deposited into the collection account maintained in
connection with the Mortgage Loan. The landlord under the Space Consulting Lease
has not delivered the premises demised thereunder.

21

--------------------------------------------------------------------------------





        (k)    Notwithstanding anything to the contrary contained in this
Agreement, (i) Transferor does not represent or warrant that any particular
Space Lease will be in force or effect at Closing, that the Space Lessees will
have performed their obligations under the Space Leases or that the Space
Lessees will not be the subject of bankruptcy proceedings, and (ii) the
existence of any default by a Space Lessee, the failure of a Space Lessee to
perform its obligations under its Space Lease, the termination of any Space
Lease prior to Closing by reason of the Space Lessee's default or the existence
of bankruptcy proceedings pertaining to any Space Lessee, shall not, except as
otherwise provided herein, affect the obligation of SLGOP to close pursuant to
this Agreement.

        7.1.7    A true and complete list of all service, maintenance and other
contracts (excluding Space Leases) in connection with the Property are set forth
on Exhibit N attached hereto and made a part hereof together with all renewals,
replacements, extensions thereof (collectively, "Service Contracts"). Transferor
has delivered to SLGOP true, correct and complete copies of all of the Service
Contracts. To Transferor's knowledge, each of the Service Contracts is in full
force and effect and Transferor has not received any written notice of any
defaults thereunder. At Closing, SLGOP shall assume the existing Service
Contracts with ADT, Trans Lux and MCS—Canon (collectively, the "Required
Contracts"). Not less than thirty-five (35) days prior to the Closing, SLGOP
shall designate other Service Contracts to be assigned to it by Transferor at
Closing (such Service Contracts, together with the Required Contracts
hereinafter collectively, the "Assigned Contracts"), and Transferor shall, at
its sole cost, cause all Service Contracts which are not Assigned Contracts to
be terminated as of the Closing.

        7.1.8    Except as set forth on Exhibit O attached hereto and made a
part hereof, there are no actions to which Transferor is a party, suits to which
Transferor is a party, or proceedings to which Transferor is a party (including
landlord/tenant proceedings) pending or, to the best of Transferor's knowledge,
threatened in writing against the Property, at law or in equity, before any
federal, state, municipal or governmental department, commission, board, bureau,
agency or instrumentality which could, if adversely determined, (a) materially
adversely affect title to the Property, (b) prohibit or impair Transferor from
consummating the transactions contemplated hereby, or (c) materially adversely
affect the continued maintenance, use and operation of the Property. Exhibit O-1
sets forth all pending proceedings for reduction of the assessed valuation of
the Property ("Tax Proceedings").

        7.1.9    To the best of Transferor's knowledge, there is no
condemnation, environmental, zoning or other land-use proceeding instituted, and
served upon Transferor or of which it has otherwise received notice, or, to the
best of Transferor's knowledge, threatened in writing, against the Property.

        7.1.10    The sole union agreements to which Transferor is a party are
described on Exhibit P attached hereto and made a part hereof (the "Union
Agreements"). Exhibit P correctly identifies all union locals to which the Union
Agreements relate. The only persons employed by or on behalf of Transferor in
connection with the management, operation or maintenance of the Property are set
forth on Exhibit Q attached hereto and made a part hereof (the "Employees").
From and after the date hereof through and including the Closing or earlier
termination of this Agreement, Transferor shall not, except if required
(a) pursuant to the express terms of any of the Union Agreements or any renewal
or amendment thereof which is renewed on an industry-wide basis or (b) to
replace any of the Employees, (i) hire new Employees or (ii) materially increase
the salary, wages or other benefits of any of the Employees, without the prior
written consent of SLGOP. Transferor shall notify SLGOP reasonably promptly if
Transferor hires new Employees. Exhibit Q correctly sets forth the salaries,
wages, vacation pay, bonuses and any other fringe benefits (including, without
limitation, social security, unemployment compensation, employee disability
insurance, sick pay, welfare and pension fund contributions, payments and
deposits (if any) of all

22

--------------------------------------------------------------------------------




Employees. To the best of Transferor's actual knowledge, there are no employment
proceedings filed and pending against Transferor by any current Employee.

        7.1.11    To the best of Transferor's actual knowledge, Transferor has
not received notice from any governmental authority having jurisdiction over the
Property asserting any uncured violation of Environmental Laws.

        7.1.12    Except as disclosed in that certain Phase I Environmental
Assessment dated March 7, 2000 prepared by Property Solutions Incorporated and
addressed to Mortgage Lender, to Transferor's actual knowledge, without any
investigation or inquiry, no Hazardous Material currently exists within or has
been or is being disposed of or released from, the Property or the Building in
violation of Environmental Laws.

        7.1.13    Neither Transferor nor, to Transferor's knowledge, any Space
Lessee or guarantor under a Space Lease Guaranty has either filed or been the
subject of any filing of a petition under any federal or state bankruptcy or
insolvency laws, suffered the appointment of a receiver to take possession of
all, or substantially all, of its assets, suffered the attachment or other
judicial seizure of all, or substantially all, of its assets, admitted in
writing its inability to pay its debts as they come due, nor made an offer of
settlement, extension or composition to its creditors generally.

        7.1.14    Set forth in Exhibit G is a true and complete schedule of all
Reserve Accounts and the balances thereof as of October 30, 2002. Exhibit G-1
sets forth the sole draw requests previously submitted to Mortgage Lender
requesting payment from the Reserve Accounts which are unpaid as of such date
("Pending Draws") or any draws made in accordance with Section 6.1.4, and to the
extent Mortgage Lender pays to SLGOP any such draw after the Closing, SLGOP
shall promptly remit same to Transferor.

        7.1.15    Attached hereto as Exhibit R and made a part hereof are true
and complete copies of certificates of insurance evidencing all property
insurance maintained by Transferor, with respect to the Property, including fire
and extended coverage and rental interruption insurance ("Transferor's Casualty
Insurance"). Transferor's Casualty Insurance is in full force and effect and all
premiums therefore have been fully paid through the stated term of such
policies.

        7.1.16    There are no agreements, documents or other instruments
evidencing or securing the Existing Mortgage Indebtedness, other than the
Mortgage Loan Documents, true, correct and complete copies of which have been
delivered by Transferor to SLGOP.

        7.1.17    The outstanding principal balance due in respect of the
Existing Mortgage Indebtedness as of the date hereof is One Hundred Fifty Eight
Million and 00/100 Dollars ($158,000,000.00). The Existing Mortgage and the
other Mortgage Loan Documents are in full force and effect. Transferor has not
received any notice of acceleration or default under the Existing Mortgage
and/or the other Mortgage Loan Documents from the holder thereof ("Mortgage
Lender").

        7.1.18    There are no agreements, documents or other instruments
evidencing or securing the Existing Mezzanine Indebtedness, other than Mezzanine
Loan Documents, true, correct and complete copies of which have been delivered
by Transferor to SLGOP.

        7.1.19    The outstanding principal balance due in respect of the
Existing Mezzanine Indebtedness as of the date hereof is Twenty Eight Million
Five Hundred Thousand and 00/100 Dollars ($28,500,000.00). The Transferor Pledge
and the other Mezzanine Loan Documents are in full force and effect. Transferor
has not received any notice of acceleration or default under the Transferor
Pledge and/or the other Mezzanine Loan Documents from Mezzanine Lender.

        7.1.20    No work has been performed to the Property by or on behalf of
Transferor (a) which require approvals or other sign-offs from the New York City
Department of Buildings or any other

23

--------------------------------------------------------------------------------




federal, state, county or municipal governmental authority which have not been
obtained or (b) would require a change in the certificate of occupancy for the
Property which has not been obtained. To Transferor's knowledge, no Space Lessee
has requested in writing Transferor's consent to perform any alteration or other
work which would require a change in the certificate of occupancy to the
Property.

        7.1.21    Consummation of the Interim Transactions, and the contribution
or sale, as applicable, of title to the Property and of undivided
tenancy-in-common interests therein by each of Transferor, MZ, News and each
Transferor Party, and the acquisition by MZ, News and each Transferor Party of
such tenancy-in-common interest, will not create or give rise to any lien,
claim, charge, encumbrance or other objection to title to the Property or any
interest therein which will remain as a title exception following the Closing.

        7.1.22    In order to induce SLGOP to issue the OP Units required to be
issued hereunder, SCW hereby acknowledges and confirms his understanding that
the issuance by SLGOP of the OP Units is intended to be exempt from registration
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder (the "1933 Act"). In furtherance thereof, SCW represents and warrants
to SLGOP as follows:

        (a)    SCW or the SCW Entity, as applicable, is acquiring the OP Units
solely for its own account for the purpose of investment and not as a nominee or
agent for any other person and not with a view to, or for offer or sale in
connection with, any distribution of any thereof. SCW acknowledges and agrees
that the recipient of the OP Units is not permitted to offer, transfer, sell,
assign, pledge, encumber, hypothecate, or otherwise dispose of any of the OP
Units except as permitted in (i) this Agreement or (ii) the Partnership
Agreement.

        (b)    SCW is knowledgeable, sophisticated and experienced in business
and financial matters, and fully understands the limitations on transfer
described in this Agreement and the Partnership Agreement. SCW is able to bear
the economic risk of holding the OP Units for an indefinite period and is able
to afford the complete loss of its investment in the OP Units.

        (c)    SCW has been advised and acknowledges that (i) the OP Units may
not be transferred or redeemed, except in accordance with this Agreement and the
Partnership Agreement and SCW and the SCW Entity, if applicable, will continue
to bear the economic risk of its investment in the OP Units during the period of
ownership, (ii) it is not anticipated that there will be any public market for
the OP Units at any time, (iii) Rule 144 promulgated under the 1933 Act may not
be available with respect to the sale of any securities of SLGOP and SLGOP has
made no covenant, and makes no covenant, to make Rule 144 available with respect
to the sale of any securities of SLGOP and (iv) a notation shall be made in the
appropriate records of SLGOP indicating that the OP Units are subject to the
restrictions on transfer set forth in this Agreement and the Partnership
Agreement.

        (d)    SCW is an "accredited investor" (as such term is defined in
Rule 501 (a) of Regulation D under the 1933 Act).

        (e)    If at or prior to Closing, SCW designates a SCW Entity to acquire
the OP Units, each of the representations and warranties set forth in this
Section 7.1.22 shall be deemed to have been restated at Closing by SCW and the
SCW Entity, jointly and severally.

        For the purposes of this Agreement, the terms "to the actual knowledge
of Transferor", "to the best of Transferor's actual knowledge", "to Transferor's
knowledge", "Transferor has no knowledge" and phrases of similar import shall
mean the actual, present knowledge (and not constructive knowledge) of SCW,
James F. Stomber, Jr. and Steven Sikora, without investigation or inquiry, which
individuals Transferor hereby represents and warrants are the persons at a
management or supervisory level who would, in the ordinary course of their
responsibilities as employees or agents of Transferor,

24

--------------------------------------------------------------------------------

receive notice from other agents or employees of Transferor or from other
persons or entities of any of the matters described in the representations and
warranties in this Agreement which are limited by the knowledge of Transferor.
The representations and warranties of Transferor set forth in this Section 7 are
subject to the limitation that to the extent that Transferor has delivered to
SLGOP any Space Leases prior to the date hereof, and either such Space Leases or
the Permitted Exceptions contain provisions inconsistent with any representation
or warranty, then such representation or warranty shall be deemed modified to
conform to such provisions.

        7.2    SLGOP warrants, represents and covenants to and with Transferor
that the following are true and correct on the date hereof:

        7.2.1    SLGOP is a limited partnership duly organized, validly existing
and in good standing under the laws of Delaware and has the requisite power and
authority to enter into and to perform the terms of this Agreement. SLGOP has
the corporate power and authority (a) to execute, deliver and perform this
Agreement and (b) to issue, sell and deliver the OP Units hereunder. The
execution and delivery of this Agreement, the sale and issuance of the OP Units,
and the consummation of the transactions contemplated hereby have been duly
authorized by all requisite action of SLGOP, and will not violate any provision
of law, any order of any court or other agency of government, the Partnership
Agreement of SLGOP or the Certificate of Incorporation or By-Laws of SLG, or any
provision of any indenture of material agreement or document to which SLGOP or
SLG is a party or by which it or its properties or assets is bound. This
Agreement constitutes, and each document and instrument contemplated hereby to
be executed and delivered by SLGOP, when executed and delivered, shall
constitute the legal, valid and binding obligation of SLGOP enforceable against
SLGOP in accordance with its respective terms (subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditor's
rights generally).

        7.2.2    Neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated hereby is
prohibited by, or requires SLGOP to obtain any consent, authorization, approval
or registration under any law, statute, rule, regulation, judgment, order, writ,
injunction or decree which is binding upon SLGOP.

        7.2.3    There are no judgments, orders, or decrees of any kind against
SLGOP unpaid or unsatisfied of record, nor any actions, suits or other legal or
administrative proceedings pending or, to the best of SLGOP's knowledge,
threatened against SLGOP, which would have any material adverse effect on the
business or assets or the condition, financial or otherwise, of SLGOP or the
ability of SLGOP to consummate the transactions contemplated by this Agreement.

        7.2.4    SLGOP has delivered to Transferor a true and complete copy of
the Partnership Agreement. The Partnership Agreement is in full force and
effect.

        7.2.5    The OP Units will at Closing be duly authorized and, when
issued by SLGOP, will be validly issued in accordance with the terms of the
Partnership Agreement and Delaware law, fully paid and non-assessable.

        7.2.6    Each of (i) the offer and sale o f the OP Units, (ii) the
conversion of the OP Units (from Class B Units into Class A Units) pursuant to
Section 4.2.A. of the Partnership Agreement and (iii) the issuance of shares of
SLG common stock that may be issued upon redemption of the OP Units pursuant to
Section 8.6 of the Partnership Agreement is exempt from the registration
requirements of the 1933 Act.

        7.2.7    SLGOP directly or indirectly owns all of the legal and
beneficial interests in Funding.

25

--------------------------------------------------------------------------------




        The representations of SLGOP set forth in Sections 7.2.1, 7.2.2, 7.2.4,
7.2.5, 7.2.6 and 7.2.7 shall survive the Closing without limitation as to time,
and the representation set forth in Sections 7.2.3 shall survive Closing for a
period of 270 days following the Closing.

        7.3    The representations and warranties (a) of Transferor, contained
in Sections 7.1.1 through 7.1.3, inclusive, and (b) of SCW and the SCW Entity,
if applicable, contained in Section 7.1.22, shall survive the Closing without
limit as to time, and (c) of Transferor, contained in Sections 7.1.4 through
7.1.21, inclusive, shall survive the Closing for a period expiring 270 days
following the Closing (the survival periods referred to above, collectively, the
"Survival Period"). Any claim by SLGOP of a breach of the representations or
warranties made by Transferor in Sections 7.1.1 through 7.1.21 (a "Breach")
shall be asserted by SLGOP prior to the expiration of the applicable Survival
Period, by SLGOP delivering to Transferor written notice thereof (a "Claim
Notice"). If Transferor fails to cure such Breach after receipt of a Claim
Notice, SLGOP's sole remedy shall be to commence a legal proceeding in a court
of competent jurisdiction against Transferor alleging that Transferor is in
breach of such representation or warranty (a "Proceeding"), which Proceeding
must be commenced, if at all, within sixty (60) days after the expiration of the
Survival Period. Notwithstanding the foregoing, if prior to the Closing SLGOP
becomes aware of one or more Breaches (whether in the Bring Down Certificate or
otherwise) which, in the aggregate, would not result in an adverse economic
impact ("Damage") to SLGOP or the Property greater than $75,000.00 (the
"Threshold"), SLGOP shall not be entitled to refuse to close title by reason
thereof. Transferor acknowl edges and agrees that SLGOP shall not be deemed to
have waived any rights with respect to any Breach of which SLGOP has knowledge
prior to Closing if such Breach (and all others of which SLGOP then has
knowledge) does not exceed the Threshold; provided, however, that Transferor
shall have no liability to SLGOP with respect to any Breach unless and until the
Damage arising from all Breaches exceeds the Threshold. SLGOP shall not, by
closing hereunder, be deemed to waive any Breach of which it has knowledge prior
to the Closing unless such Breach, together with all other Breaches of which
SLGOP has knowledge prior to the Closing, cause Damage in excess of the
Threshold. If prior to the Closing SLGOP becomes aware of one or more Breaches
which cause Damage in excess of the Threshold, SLGOP may elect to either
(i) waive such Breach or Breaches and close title to the roperty, and receive a
credit equal to the Threshold to be applied against the Consideration, or
(ii) avail itself of the remedies set forth in Section 10.2. If SLGOP elects to
terminate this Agreement pursuant to clause (ii) immediately above, SLGOP shall
be entitled to a Downpayment Return. After the Closing, SLGOP may deliver a
Claim Notice only if SLGOP becomes aware of one or more Breaches which, when
combined with any Breach(es) existing prior to the Closing but not asserted
because the Damage therefrom did not exceed the Threshold, results in Damage
which exceeds the Threshold. The aggregate liability of Transferor arising by
reason of or in connection with all alleged Breaches asserted after the Closing
shall not in any event exceed $3,000,000.00 (the "Maximum Amount"). The terms
and provisions of this Section 7.3 shall survive the Closing and/or termination
of this Agreement.

        7.4    By their signatures set forth below, SCW and DRA hereby agree to
jointly and severally guaranty payment to SLGOP, Designee and their successors
and assigns an amount equal to all Damage, not to exceed the Maximum Amount,
resulting from one or more Breaches, pursuant to the form of Guaranty attached
hereto as Exhibit T and made a part hereof (the "Transferor Guaranty"), which is
to be executed and delivered at Closing. The provisions of this Section 7.4
shall survive the Closing.

        7.5    Rent Escrow.

        (a)    At the Closing, Transferor shall establish an escrow (the "Rental
Escrow") in an amount equal to the aggregate Fixed Rent payable in respect of
all portions of the Property (collectively, the "Rent Escrow Space") which are
either (i) listed on Exhibit U attached

26

--------------------------------------------------------------------------------

hereto and made a part hereof (the "Space Schedule") or (ii) subject to a Space
Lease not listed on Exhibit U pursuant to which the Space Lessee thereunder is,
as of the Closing Date, in arrears in payment (excluding application of any
Security Deposit) to Transferor in an amount equal to or greater than ninety
(90) days of Fixed Rent payable by such Space Lessee under its Space Lease (a
Space Lease described in this clause (ii) is referred to as a "Defaulted Space
Lease"), calculated as follows: (y) as to the Rent Escrow Space listed on
Exhibit U, the sum of $4,379,624.00, and (z) as to the Rent Escrow Space covered
by a Defaulted Space Lease, the amount equal to the Fixed Rent (which for
purposes hereof shall be deemed to be the Fixed Rent last payable by the Space
Lessee thereunder prior to the applicable default) during the period commencing
on the first day of the month immediately following Closing (the "First Rental
Payment Date") and continuing for the next succeeding twelve (12) calendar
months (the "Rental Escrow Period"; the amount so deposited in the Rental Escrow
hereinafter the "Rental Escrow Sum"). Sums on deposit in the Dividend Reserve,
plus the positive difference between the Rental Escrow Sum and the sums on
deposit in the Dividend Reserve, shall make up the Rental Escrow and shall be
deposited with Solomon and Weinberg LLP ("Rent Escrow Agent") pursuant to an
escrow agreement substantially in the form annexed hereto as Exhibit V and made
a part hereof (the "Rent Escrow Agreement"). Transferor hereby consents to the
pledge and assignment to Mortgage Lender and/or Mezzanine Lender (or any
successor thereto), if required by either such party, of the Rent Escrow and the
rights thereto hereunder and under the Rent Escrow Agreement. In such event,
SLGOP shall notify Transferor of such pledge and assignment, and Transferor
shall execute such reasonable documents and reasonable instruments as Mortgage
Lender and/or Mezzanine Lender may reasonably request to consent such pledge and
assignment and to set forth Mortgage Lender's and/or Mezzanine Lender's
Agreement to recognize Transferor's rights with respect to the Rent Escrow, but
the failure to do so shall not affect or impair the consent to such pledge or
assignment set forth in the immediately preceding sentence. In no event shall
such pledge or assignment by SLGOP affect Transferor's right to receive payment
of Fixed Rent received by SLGOP in respect of a New Space Lease or in respect of
a Defaulted Space Lease, as provided in clause (b), below.

        (b)    On the First Rental Payment Date and on the first day of each
month immediately thereafter until the expiration of the Rental Escrow Period,
SLGOP shall be permitted to draw, and Rent Escrow Agent shall be authorized to
pay to SLGOP, without notice to Transferor, one thirteenth (1/13) of the Rental
Escrow Sum. If and to the extent that SLGOP shall receive payment of Fixed Rent
in respect of Rent Escrow Space at any time prior to expiration of the Rental
Escrow Period pursuant to a new Space Lease covering such Rent Escrow Space
entered into after the Closing (a "New Space Lease") or in respect of a
Defaulted Space Lease, then SLGOP shall, except as provided below, within ten
(10) Business Days following expiration of the calendar month of receipt thereof
by SLGOP, pay such Fixed Rent to Transferor. Notwithstanding the foregoing, if
(i) Fixed Rent payable under a New Space Lease is in excess of market rent for
comparable space ("Excess Rent"), and (ii) SLGOP certifies (an "Excess Rent
Certification") to Transferor that the Excess Rent reflects other financial
considerations between SLGOP and the Space Lessee thereunder and includes a
financial analysis calculating the Excess Rent, SLGOP shall retain such Excess
Rent portion of Fixed Rent (e.g., if Fixed Rent exceeds the market rate for
comparable space, reflecting a landlord advance of Tenant Improvements, such
excess will be disregarded for purpose of this clause (b) and shall be retained
by SLGOP). If Transferor shall dispute the calculation by SLGOP of Excess Rent,
it shall notify SLGOP within ten (10) days of receipt of the Excess Rent
Certification, which notice (an "Excess Rent Objection") shall include
Transferor's calculation of Excess Rent, if any, or the calculation supporting a
determination that there is no Excess Rent. If Transferor and SLGOP are unable
to resolve such dispute

27

--------------------------------------------------------------------------------




within ten (10) days following receipt by SLGOP of the Excess Rent Objection,
the parties shall submit the calculations set forth in the Excess Rent
Certification and the Excess Rent Objection to a licensed real estate broker
having not less than ten (10) years experience in leasing comparable properties
in New York City and experienced in mediation ("Mediator") mutually acceptable
to SLGOP and Transferor (and if such parties are unable to agree upon the
identity of the Mediator within five (5) days, they shall jointly request the
President of the Real Estate Board of New York to select the Mediator), who
shall be instructed to determine which calculation most closely reflects the
amount, if any, of Excess Rent to be retained by SLGOP and the amount of Fixed
Rent to be paid to Transferor. The role of Mediator shall be limited to
selecting the calculations of either SLGOP or Transferor, and such decision
shall be final and binding upon the parties hereto. All fees and expenses of
Mediator shall be shared equally by the parties hereto.

        (c)    The Rental Escrow Sum shall be held in an interest bearing
account, and all accrued interest shall be paid quarterly to Transferor. Amounts
payable to Transferor pursuant to clause (b) shall, if unpaid for more than a
thirty (30) day period following the due date thereof, bear interest rate of ten
percent (10%) per annum from the due date thereof until payment thereof.
Transferor shall have the right from time to time during the Rent Escrow Period,
on reasonable prior notice to SLGOP, to review SLGOP's rental records with
respect to the Rent Escrow Space and/or to request copies thereof.

28

--------------------------------------------------------------------------------





        (d)    The provisions of this Section 7.5 shall survive the Closing.

        7.6    OP Unit Conversion. SCW hereby covenants and agrees, on behalf of
himself and, if applicable, the SCW Entity acquiring OP Units, that prior to
expiration of the Lock-Out Period (as hereinafter defined), such party will not
convert the OP Units into shares of SLG common stock, or, directly or indirectly
(including without limitation, through the entering into of a cash-settled
derivative instrument), offer for sale, sell, contract to sell, pledge or
otherwise dispose of any such OP Units that are received by such party under
this Agreement without first obtaining the prior written consent of SLG, which
consent may be granted or withheld in SLG's sole and absolute discretion. As
used herein, "Lock-Out Period" shall mean the period commencing on the Closing
Date and expiring on the earlier to occur of (a) two (2) years after the Closing
Date, or (b) the first date upon which the exchange of the OP Units for SLG
stock and the sale of such stock will not result in the loss of the rate
reduction payable in respect of (i) the New York State Transfer Tax (as
hereinafter defined) and (ii) the New York City Transfer Tax (as hereinafter
defined), by reason of the acceptance by SCW or the SCW Entity, if applicable,
of OP Units as part of the Consideration for the Property (collectively, the "OP
Exemption"). SCW understands and agrees that (y) the OP Units to be received by
SCW or the SCW Entity, as applicable, at Closing will not be certificated, and
(z) prior to the Closing, the Partnership Agreement may be amended from time to
time by SLGOP, and all references herein to the Partnership Agreement shall
include all such amendments.

        The provisions of this Section 7.6 shall survive the Closing.

        8.    Closing Deliveries.    

        8.1    At or prior to the Closing, Transferor and the Transferor
Parties, where applicable, shall make, shall have have made or shall have caused
to be made, the following deliveries:

        8.1.1    Transferor and each of MZ, News and each Transferor Party shall
execute, deliver, and acknowledge (where appropriate) such documents and
instruments required to fully implement the Interim Transactions, and to vest
title to the Property, as tenants-in-common, in Designee and the Transferor
Parties.

        8.1.2    Transferor and each Transferor Party shall execute, acknowledge
and deliver to Designee in respect of such party's undivided tenancy-in-common
interest in the Property, a bargain and sale deed without covenants against
grantor's acts, in the form attached hereto as Exhibit W and made a part hereof
(the "Deed").

        8.1.3    Transferor and each Transferor Party shall execute, acknowledge
and deliver to SLGOP an assignment of all of such party's right, title and
interest as landlord or otherwise under each of the Space Leases in respect of
the Property, and of any security deposits required thereunder to be held by
Transferor on the date of the Closing, in the form attached hereto as Exhibit X
and made a part hereof (the "Assignment of Space Leases"), and shall deliver to
SLGOP (a) executed originals or copies (if Transferor does not have originals in
its possession), certified to be true, correct and complete, of each of such
Space Leases and any Space Lease Guaranty, (b) all Lease Files, (c) the Security
LC's and (d) without duplication of the foregoing, the property management
files.

        8.1.4    Transferor, on behalf of all Transferor Parties, shall execute
and deliver to SLGOP notices to the Space Lessees under the Space Leases
advising them of the sale of the Property in the form attached hereto as
Exhibit Y and made a part hereof.

        8.1.5    Transferor and each Transferor Party shall execute, acknowledge
and deliver to SLGOP an assignment of all of such party's right, title and
interest in and to the Assigned Contracts, in the form attached hereto as
Exhibit Z and made a part hereof (the "Assignment of Service

29

--------------------------------------------------------------------------------




Contracts"). Transferor shall deliver Transferor's original counterparts or
copies (if Transferor does not have originals in its ossession),

        certified to be true, correct and complete, of all Assigned Contracts.

        8.1.6    Transferor and each Transferor Party shall execute, acknowledge
and deliver to SLGOP an omnibus assignment (the "Omnibus Assignment"), conveying
and transferring to SLGOP all right, title and interest of Transferor and each
Transferor Party, if any, in and to all Personal Property, Improvements,
Permits, Warranties, Intangible Personal Property and Plans, in the form
attached hereto as Exhibit AA and made a part hereof.

        8.1.7    Transferor shall deliver an Activity Report for the month in
which Closing occurs (the "Updated Activity Report"), certified by Transferor to
be true, correct and complete in all material respects.

        8.1.8    To the extent in Transferor's possession or control, Transferor
shall deliver to SLGOP (a) all keys, computer passwords, access cards and
security codes to all portions of the Property and the Building, (b) all
presently effective warranties or guaranties from any contractors,
subcontractors, suppliers, manufacturers, servicemen or materialmen in
connection with any of the Personal Property or any construction, renovation,
repairs or alterations of the Property, the Improvements or any tenant
improvements (collectively, the "Warranties"), and (c) copies of all as-built
plans and specifications for the Property (collectively, the "Plans").

        8.1.9    Each Transferor Party shall deliver to SLGOP a certificate,
duly executed and acknowledged by such party, in accordance with Section 1445 of
the Code.

        8.1.10    Each of Transferor, DRA and Planet shall deliver to SLGOP
limited liability company resolutions of such party and consents of its members
in customary form reasonably satisfactory to SLGOP and the Title Company,
authorizing the transaction contemplated herein and the execution and delive ry
of the documents required to be executed and delivered hereunder.

        8.1.11    Transferor shall deliver to SLGOP a certificate of Transferor,
dated as of the Closing, certifying to the fulfillment of the conditions set
forth in Section 9.2.3 hereof (the "Bring Down Certificate").

        8.1.12    (a) Transferor shall promptly after the date hereof request
from each Space Lessee an estoppel ("Estoppel") which shall be either (i) in the
form attached hereto as Exhibit BB and made a part hereof, or (ii) in the event
any Space Lease provides for the form of Estoppel that the Space Lessee
thereunder shall be required to deliver to the landlord under such Space Lease
or set(s) forth the matters to be contained in such an Estoppel in connection
with a sale and/or ground lease and/or mortgaging of all or any part of the
Property, in such form or containing those matters required to be addressed by
such Space Lessee. Transferor shall deliver copies of each Estoppel to SLGOP for
its review promptly following receipt thereof. On or before the second (2nd)
Business Day prior to the Closing, as a condition to SLGOP's obligation to
close, SLGOP shall have received Confirming Estoppels (as hereinafter defined)
from the Space Lessees listed in Exhibit CC attached hereto and made a part
hereof (collectively, the "Mandatory Space Lessees") and other Space Lessees
whose demised premises, when combined with that of the Mandatory Space Lessees,
cover not less than seventy-five percent (75%) of the rentable square feet
covered by all Space Leases then in effect within the Property (hereinafter the
"Required Area").

        (b)    As used in this Agreement, the capitalized term "Confirming
Estoppel" shall mean an Estoppel executed and delivered by a Space Lessee which
confirms (i) in all respects the matters set forth in Section 7.1.6 (or, as
applicable, such matters as such Space Lessee is required to address in an
estoppel certificate pursuant to the related Space Lease), subject to

30

--------------------------------------------------------------------------------

non-material variations and (ii) that the dates through which Fixed Rent and
Overage Rent have been paid does not conflict with that set forth in the Updated
Activity Report.

        8.1.13    Each Transferor Party shall execute, acknowledge and deliver a
Combined Real Estate Transfer Tax Return and Credit Line Mortgage Certificate,
Form TP-584 in respect of the Property (the "State Transfer Tax Return").

        8.1.14    Each Transferor Party shall execute, acknowledge and deliver a
New York City Department of Finance Real Property Transfer Tax Return in respect
of the Property (the "City Transfer Tax Return ").

        8.1.15    If received, Transferor shall deliver or cause to be delivered
the Mortgage Lender Consent (as hereinafter defined), and the Mezzanine Lender
Consent, duly executed by Mortgage Lender and Mezzanine Lender, respectively.

        8.1.16    Transferor shall pay Mortgage Lender's Expenses (as
hereinafter defined) and Mezzanine Lender's Expenses (as hereinafter defined).

        8.1.17    Transferor shall terminate (a) all property management
agreements relating to the Property entered into with entities affiliated with
Transferor or any Transferor Party, and (b) all leasing agency agreements, if
any, relating to all leasing activity after the Closing other than that entered
into with an affiliate of SLGOP, or those granted by SLGOP or its affiliate.

        8.1.18    Transferor shall execute, acknowledge and deliver to SLGOP an
assignment of the Interest Cap.

        8.1.19    Transferor shall execute, acknowledge and deliver to the Title
Company a title affidavit in the form attached hereto as Exhibit DD and made a
part hereof.

        8.1.20    SCW and DRA shall execute, acknowledge and deliver he

        Transferor Guaranty.

        8.1.21    Transferor shall deposit the Rental Escrow with Rental Escrow
Agent and execute and deliver the Rental Escrow Agreement.

        8.1.22    Intentionally Omitted.

        8.1.23    SCW and the SCW Entity, if applicable, shall execute and
deliver (a) the Recipient Agreement, (b) two (2) counterparts of the Partnership
Agreement (the "Counterpart OP Signature Page"), and (c) all other documents
required by the Recipient Agreement.

        8.1.24    Transferor shall cause MZ to deliver a copy of its federal
income tax return for the year ended December 31, 2001 (the "Federal Income Tax
Return"), and Transferor shall deliver the Tax Schedule (as hereinafter
defined).

        8.2    At or prior to the Closing, SLGOP shall make, have made or caused
to be made, the following deliveries:

        8.2.1    SLGOP shall pay to Transferor the balance of the Consideration
required pursuant to Section 3.2 hereof.

        8.2.2    SLGOP shall deliver to Transferor resolutions of the general
partner of SLGOP authorizing the transaction contemplated by this Agreement.

        8.2.3    SLGOP shall execute, acknowledge and deliver to each Transferor
Party a counterpart of the Assignment of Space Leases.

        8.2.4    SLGOP shall execute and deliver the Recipient Agreement to SCW.

31

--------------------------------------------------------------------------------




        8.2.5    SLGOP shall execute, acknowledge and deliver to each Transferor
Party a counterpart of the Assignment of Service Contracts.

        8.2.6    SLGOP shall execute, acknowledge and deliver counterparts of
each State Transfer Tax Return.

        8.2.7    SLGOP shall execute, acknowledge and deliver counterparts of
each City Transfer Tax Return.

        8.2.8    SLGOP shall execute, acknowledge and deliver (or cause to be
executed, acknowledged or delivered, as applicable) the Confirmatory Mortgage
Documents (as hereinafter defined).

        8.2.9    SLGOP shall execute and deliver the Rental Escrow Agreement.

        8.2.10    SLGOP shall execute and deliver, or cause its Designee to
execute and deliver, the New Mezzanine Loan Agreement.

        8.2.11    SLGOP shall execute and deliver a counterpart of the Omnibus
Assignment.

        8.3    Transferor and SLGOP, at the Closing, shall prepare, execute and
deliver to each other, subject to all the terms and provisions of this
Agreement, a closing statement setting forth, inter alia, the closing
adjustments and material monetary terms of the transaction contemplated hereby.

        9.    Conditions to Closing Obligations.    

        9.1    Notwithstanding anything to the contrary contained herein, the
obligation of Transferor to close title in accordance with this Agreement is
expressly conditioned upon the fulfillment by and as of the time of the Closing
of each of the conditions listed below, provided that Transferor, at its
election, evidenced by written notice delivered to SLGOP at or prior to the
Closing, may waive any of such conditions:

        9.1.1    SLGOP shall have executed and delivered to Transferor (or the
Transferor Parties, as applicable) all documents described in Section 8.2, shall
have paid the Consideration and shall have taken or caused to be taken all of
the other material action required of SLGOP in this Agreement.

        9.1.2    All representations and warranties made by SLGOP in this
Agreement shall be true and correct in all material respects as of the date of
the Closing.

        9.1.3    SLGOP shall have caused Funding, the current holder of a
Special Member Interest (as defined in the LLC Agreement) in MZ, to (a) waive
payment to Funding of the Additional Return (as defined in the LLC Agreement)
and any sum which would be due upon calculation of the IRR Lookback Payment (as
defined in the LLC Agreement) in respect of the period January 1, 2003 through
September 7, 2003 by reason of redemption of the Special Member Interest, it
being understood and agreed that (i) the Additional Return payable to Funding
through December 31, 2002 shall remain due and payable when, and as provided
under the LLC Agreement, regardless of the date Closing occurs, and
(ii) Transferor shall at Closing satisfy the Preferred Equity Investment by
distribution of the SLGOP Interest to Designee and payment of the Preferred
Equity Return through the Closing Date (and any other sum payable by reason of
an occurrence of an Event of Default under the LLC Agreement prior to Closing),
(b) execute and deliver to News a release of all obligations arising from and
after the Closing Date under the LLC Agreement and all other agreements executed
and delivered pursuant to the LLC Agreement, including all obligations of
guarantors and indemnitors thereof, and (c) to execute and deliver a statement
confirming that, to the knowledge of Funding (which for the purposes of this
Agreement shall mean the actual, present knowledge (and not constructive
knowledge) of Marc Holliday and Andrew Mathias, without investigation or
inquiry, which individuals SLGOP hereby represents and warrants are the persons
who would, in the ordinary course of their responsibilities as officers of
SLGOP, receive

32

--------------------------------------------------------------------------------




notice from other employees or agents of SLGOP or from other persons or entities
of such matters) that no default by News exists under the LLC Agreement.

        9.1.4    SLG shall not have revoked its prior election pursuant to
Section 856(c)(1) of the Code to be taxed as a REIT or engaged in any activity
which has caused SLG to lose its REIT status.

        9.1.5    The consummation of the transactions contemplated hereby and
the delivery of the Consideration to Transferor shall have been duly and validly
authorized and approved by the board of directors of SLG in its capacity as the
general partner of SLGOP.

        9.2    Notwithstanding anything to the contrary contained herein, the
obligation of SLGOP to close title and pay the Consideration in accordance with
this Agreement is expressly conditioned upon the fulfillment by and as of the
time o f the Closing of each of the conditions listed below, provided that
SLGOP, at its election, evidenced by written notice delivered to Transferor at
or prior to the Closing, may waive all or any of such

        conditions:

        9.2.1    Transferor and each Transferor Party shall have caused the
Interim Transactions to have occurred.

        9.2.2    Transferor and each Transferor Party shall have executed and
delivered to SLGOP all of the documents, and shall have taken or caused to be
taken all of the other actions, required of Transferor under this Agreement.

        9.2.3    All representations and warranties made by Transferor (and SCW
and the SCW Entity, if applicable) in this Agreement shall be true and correct
in all material respects when made and as of the Closing Date, except to the
extent the facts and circumstances underlying such representations and
warranties may have changed as of the Closing, in which event Transferor shall
represent in the Bring Down Certificate such changed facts and circumstances.
SLGOP shall not be obligated to close if a epresentation or warranty is not true
and correct in all material respects as of the Closing Date unless caused by
changed facts or circumstances which pursuant to the terms of this Agreement are
permitted to have occurred.

33

--------------------------------------------------------------------------------






        9.2.4    The Title Company shall be willing to insure title to the
Property pursuant to an ALTA 1992 Owner's Policy of Title Insurance in the
amount of the Consideration at regular rates and without additional premium,
subject only to the Permitted Exceptions and as otherwise provided in this
Agreement (the "Title Policy").

        9.2.5    SLGOP shall have received Confirming Estoppels required
pursuant to Section 8.1.12.

        9.2.6    Mortgage Lender shall have executed and delivered the Mortgage
Lender Consent, and SLGOP shall have approved the form, terms and conditions of
the Confirmatory Mortgage Documents.

        9.2.7    Mezzanine Lender shall have executed and delivered (a) the
Mezzanine Lender Consent, and (b) the New Mezzanine Loan Agreement.

        9.2.8    Transferor shall have caused News to execute and deliver a
statement confirming that, to the knowledge of News, that is no default by
Funding under the LLC Agreement.

        9.2.9    SLGOP shall have received all other documents and instruments
required to be delivered or which it is entitled to receive pursuant to this
Agreement.

        10.    Limitation on Liability of Parties.    

        10.1    In the event SLGOP shall default in the performance of SLGOP's
obligations under this Agreement and the Closing does not occur as a result
thereof (a "SLGOP Default"), Transferor's sole and exclusive remedy shall be,
and Transferor shall be entitled, to retain the Downpayment and any interest
earned thereon or, as and for full and complete liquidated and agreed damages
for SLGOP's default, and each party shall be released from any further liability
to the other hereunder, except that the provisions of Sections 12, 13, 23, 25
and 29 hereof shall survive. TRANSFEROR AND SLGOP AGREE THAT IT WOULD BE
IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH TRANSFEROR MAY
SUFFER UPON A SLGOP DEFAULT AND THAT THE DOWNPAYMENT AND ANY INTEREST EARNED
THEREON REPRESENTS A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT
TRANSFEROR WOULD SUFFER UPON A SLGOP DEFAULT. SUCH LIQUIDATED AND AGREED DAMAGES
ARE NOT INTENDED AS A FORFEITURE OR A PENALTY WITHIN THE MEANING OF APPLICABLE
LAW.

        10.2    In the event of a failure of a condition to SLGOP's obligations
hereunder which do not otherwise constitute a willful and intentional default by
Transferor hereunder which SLGOP is unwilling to waive, or if Transferor shall
be unable to comply with or perform its obligations under this Agreement, SLGOP
may, as its sole remedy in such event, elect to terminate this Agreement, and in
such event Escrow Agent shall make a Downpayment Return and upon the Downpayment
Return, each party shall be released from any further liability to the other
hereunder, except that the provisions of Sections 12, 13, 23, 25 and 29 hereof
shall survive. In the event that Transferor shall willfully and intentionally
default in the performance of Transferor's obligations under this Agreement and
the Closing does not occur as a result thereof, except as set forth in the last
sentence of this Section 10.2, SLGOP's sole and exclusive remedy shall be, and
SLGOP shall be entitled, to elect either (a) a Downpayment Return, and receive
from Transferor payment of an amount, not to exceed $350,000.00, in
reimbursement for SLGOP's actual and reasonable out-of-pocket costs and expenses
incurred in connection with the transactions contemplated hereby and paid to
third parties not affiliated with SLGOP, including without limitation, all costs
and expenses incurred in connection with SLGOP's review and inspection of the
Property, preparation and negotiation of this Agreement (including, without
limitation, reasonable attorneys fees and disbursements), and fees and
disbursements of SLGOP's consultants, and upon the Downpayment Return and such
reimbursement each party shall be released from any further liability to the
other hereunder, except that the provisions of Sections 12, 13, 23, 25 and 29
hereof shall survive, or

34

--------------------------------------------------------------------------------




(b) seek specific performance of Transferor's obligations hereunder; provided,
however, that any action for specific performance must be commenced within
ninety (90) days of the later of (i) the Closing Date or (ii) the date upon
which SLGOP first becomes aware of Transferor's willful and intentional default,
after which SLGOP shall be limited to the remedy set forth in clause (a), above.

        11.    Fire or Other Casualty; Condemnation.    

        11.1    Transferor agrees (a) to maintain Transferor's Casualty
Insurance in full force and effect through the Closing, and (b) to give SLGOP
reasonably prompt notice of any fire or other casualty occurring at the Property
of which Transferor obtains knowledge, between the date hereof and the date of
the Closing, or of any actual or threatened condemnation of all or any part of
the Property of which Transferor obtains knowledge.

        11.2    If prior to the Closing there shall occur damage to the Property
caused by fire or other casualty, the Closing shall be adjourned for twenty
(20) days, or for such longer period (not to exceed sixty (60) days) as may be
reasonably required in order to permit (a) SLGOP's architect or engineer to
estimate the cost to repair or restore the Property to its condition immediately
prior to such casualty (the "Estimated Repair Cost") and (b) allow Transferor
and SLGOP to receive from the insurers under Transferor's Casualty Insurance
(i) confirmation that such loss is an insured loss and (ii) an estimate of the
amount of insurance proceeds payable in respect thereof (the items described in
clauses (i) and (ii) being herein referred to as the "Insurer's Loss Payable
Statement"). If, prior to the Closing, either (x) a fire or other casualty
causes damage to the Property and either (1) the Estimated Repair Cost is
$5,000,000.00 or more, (2) one or more Space Lessees occupying more than 5% of
the rentable square feet of the Property is entitled to terminate its Space
Lease (which right has not been waived) or (3) Mortgage Lender does not agree to
make all insurance proceeds payable in respect of such casualty available for
repair or restoration of the Property (clauses (1), (2) or (3) being herein
referred to as a "Material Casualty") or (y) there shall occur a taking by
condemnation of any material portion of the Property, then, and in either such
event, SLGOP may elect to terminate this Agreement by written notice given to
Transferor within (A) in the case of a fire or other casualty, ten (10) Business
Days after SLGOP shall have received the Insurer's Loss Payable Statement, and
(B) in the case of a condemnation, ten (10) Business Days after Transferor has
given SLGOP the notice referred to in Section 11.1 hereof, in which event
Transferor shall promptly instruct Escrow Agent to make a Downpayment Return,
this Agreement shall thereupon be null and void and neither party hereto shall
thereupon have any further obligation to the other, except that the provisions
of Sections 12, 13, 23, 25 and 29 hereof shall survive such termination.

        11.3    If SLGOP does not elect to terminate this Agreement, then
(a) the Closing shall take place as herein provided, (b) Transferor shall at the
Closing (i) assign to SLGOP, by written instrument in form reasonably
satisfactory to SLGOP, all of Transferor's interest in and to any insurance
proceeds or condemnation awards which may be payable to Transferor on account of
any such fire, casualty or condemnation, and (ii) credit to SLGOP on account of
the Consideration (A) any such proceeds (as reflected in the Insurer's Loss
Payable Statement) or awards theretofore paid, and (B) any applicable insurance
deductible. The proceeds of rent interruption insurance, if any, shall on the
Closing Date be appropriately apportioned between SLGOP and Transferor.

        11.4    If, prior to the Closing, there shall occur (a) damage to the
Property caused by fire or other casualty which is not a Material Casualty or
(b) a taking by condemnation of any part of the Property which is not material,
then, and in either such event, SLGOP shall not have the right to terminate this
Agreement by reason thereof, but Transferor shall at Closing, assign to SLGOP by
written instrument in form and substance reasonably satisfactory to SLGOP, all
of Transferor's interest in any insurance proceeds or condemnation awards which
payable to Transferor on account of any such fire, casualty or condemnation, and
shall credit to SLGOP on account of the

35

--------------------------------------------------------------------------------




Consideration (A) any such proceeds (as reflected in the Insurer's Loss Payable
Statement) or awards theretofore paid to Transferor and (B) the amount of any
applicable insurance deductible. The proceeds of rent interruption insurance, if
any, shall on the Closing Date be appropriately apportioned between SLGOP and
Transferor.

        11.5    Nothing contained in this Section 11 shall be construed to
impose upon Transferor any obligation to repair any damage or destruction caused
by fire or other casualty or condemnation.

        11.6    For purposes of this Section 11 a taking of a material part of
the Property shall mean any taking which either (a) in SLGOP's reasonable
opinion, leaves remaining a balance of the Property which may not be
economically operated (after appropriate restoration) for the purpose for which
the Property was operated or intended to be operated prior to such taking,
taking into account the Consideration to be paid by SLGOP or (b) involves an
area which is more than five (5%) percent of the aggregate rentable area of the
Property.

        11.7    In the event that SLGOP does not elect to terminate this
Agreement in accordance with Section 11.2 above, or upon the occurrence of the
events set forth in Section 11.4 (a) or (b) above, Transferor and SLGOP shall
jointly negotiate with insurers and any condemning authority regarding the
amount of any insurance proceeds and/or any condemnation awards payable in
respect thereof. Transferor shall not contest, settle or compromise any claim
without SLGOP's approval, which will not be unreasonably withheld or delayed.

        12.    Brokerage.    

        SLGOP and Transferor each represent and warrant to the other that it has
not dealt with any broker, consultant, finder or like agent who might be
entitled to a commission or compensation on account of introducing the parties
hereto, the negotiation or execution of this Agreement or the closing of the
transactions contemplated hereby. SLGOP and Transferor each further agree to
indemnify and hold the other, their respective successors and assigns, harmless
from and against all claims, losses, liabilities and expenses (including,
without limitation, reasonable attorneys fees and disbursements) which may be
asserted against, imposed upon or incurred by such party by reason of any claim
made by any other broker, consultant, finder or like agent for commissions or
other compensation for bringing about this transaction or claiming to have
introduced the Property to SLGOP. The provisions of this Section 12 shall
survive the Closing or other termination of this Agreement.

        13.    Closing Costs; Fees and Disbursements of Counsel, etc.    

        (a)    At the Closing, Transferor shall pay and shall cause MZ, News and
each Transferor Party to pay (i) the New York State Real Estate Transfer Tax
pursuant to Article 31 and Section 1402 of the New York Tax Law (the "State
Transfer Tax") and the New York City Real Property Transfer Tax imposed pursuant
to Title 11, Chapter 21 of the New York City Administrative Code (the "City
Transfer Tax"; the State Transfer Tax and the City Transfer Tax collectively,
"Transfer Taxes") upon or payable in connection with each Interim Transaction
and the transfer of title to the Property and of each tenancy-in-common interest
therein (including, without limitation, the transfer of the SLGOP Interest by MZ
to Designee) and the recordation of the Deed(s) in connection with each of the
foregoing, (ii) all Mortgage Lender's Expenses and Mezzanine Lender's Expenses,
and (iii) all costs of assigning the Interest Cap to SLGOP. Transfer Taxes
payable hereunder shall, at Transferor's election, be allowed for out of the
Consideration and paid by SLGOP on behalf of Transferor and each Transferor
Party other than SCW. All such tax payments to be paid by Transferor or any
Transferor Party shall be made by certified check payable directly to the order
of the appropriate governmental authority or by Wire Transferred Funds to the
Title Company. SCW or the SCW Entity, as applicable, may seek to avail itself of
the OP Exemption, provided that SCW shall at Closing furnish to SLGOP such
documentation as SLGOP reasonably requests to evidence compliance with all
requirements for such exemption. Notwithstanding delivery of such evidence of
compliance with all requirements for the OP

36

--------------------------------------------------------------------------------

Exemption to SLGOP, Transferor and SCW shall bear all risk that the transactions
described in this Agreement and the transfer of the Property hereunder does not
qualify, in whole or in part, for the OP Exemption or for any other exemptions
claimed in connection with the Interim Transactions and the transactions
occurring hereunder. SLGOP shall pay (y) all charges for recording and/or filing
the Deed(s) and (z) all title charges and survey costs, including the premium
for SLGOP's Title Policy. Except as set forth in Section 10.2 hereof, each of
the parties hereto shall bear and pay the fees and disbursements of its own
counsel, accountants and other advisors in connection with the negotiation and
preparation of this Agreement and the Closing.

        (b)    By their signatures below, SCW and DD Investment Partners L.P.
("DD"), a Delaware limited partnership which is the owner of the majority of the
legal and beneficial ownership interests in DRA, agree to each execute and
deliver to SLGOP at Closing an indemnity agreement in the form attached hereto
as Exhibit EE and made a part hereof, pursuant to which SCW and DD shall
indemnify the SLGOP Parties against all claims for Transfer Tax Liabilities (as
hereinafter defined), severally and not jointly, in the following proportions:
SCW 65%, and DD: 35%. As used herein, "Transfer Tax Liabilities" means any
additional Transfer Taxes which may be claimed or assessed after the Closing in
connection with the transactions contemplated under this Agreement, including,
without limitation, by reason of any transfer of an undivided tenancy-in-common
interest in the Property provided for under this Agreement, or as the result of
a determination that the OP Exemption is not available or applicable to the
transfer of the Property, in whole or in part, together with all interest and
penalties imposed in connection therewith and all damages, losses, liabilities,
claims, costs or expenses (including, without limitation, reasonably attorneys'
fees, expenses, disbursements and court costs) suffered or incurred by the SLGOP
Parties by reason of such claim or assessment.

        (c)    The provisions of this Section 13 shall survive the Closing.

        14.    Notices.    

        Except as otherwise provided in this Agreement, all notices, demands,
requests, consents, approvals or other communications (for the purposes of this
Section collectively referred to as "Notices") required or permitted to be given
hereunder or which are given with respect to this Agreement, in order to
constitute effective notice to the other party, shall be in writing and shall be
deemed to have been given when (a) personally delivered with signed delivery
receipt obtained prior to 4 p.m., (b) upon receipt, when sent by prepaid
reputable overnight courier or (c) three (3) days after the date so mailed if
sent postage prepaid by registered or certified mail, return receipt requested,
in each case addressed as follows:

    If to Transferor, to:                               220 News Building LLC
c/o The Witkoff Group LLC
220 East 42nd Street
New York, New York 10017
Attention: Steven C. Witkoff
Facsimile: (212) 672-4726                       with copies to:                
     

37

--------------------------------------------------------------------------------

        220 News Building LLC
c/o The Witkoff Group LLC
220 East 42nd Street
New York, New York 10017
Attention: James F. Stomber, Jr., Esq.
Facsimile: (212) 672-3434                           and                        
  Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Jeffrey A. Lenobel, Esq.
Facsimile: (212) 593-5956                           and                        
  DRA Advisors, Inc.
220 East 42nd Street
New York, New York 10017
Attention: Brian T. Summers, Vice President
Facsimile: (212) 697-7403                           and                        
  Blank Rome Tenzer Greenblatt LLP
405 Lexington Avenue
New York, New York 10174
Attention: Martin Luskin, Esq.
Facsimile: (212) 885-5003                       If to SLGOP, to:                
              420 Lexington Avenue.
New York, New York 10170
Attention: Marc Holliday
Andrew S. Levine
Facsimile:(212) 216-1785                       with copies to:                  
            Solomon and Weinberg LLP
685 Third Avenue
New York, New York 10017
Attention: Craig H. Solomon, Esq.
Howard R. Shapiro, Esq.
Facsimile: (212) 605-0999                  

38

--------------------------------------------------------------------------------

    If to Escrow Agent, to:                               TSNY Agency of New
York City, Inc.
Two Park Avenue, Suite 1420
New York, New York 10016
Attention: Neil Clark
Facsimile: (646) 742-0732    

        Notices shall be valid only if served in the manner provided above.
Notices may be sent by the attorneys for the respective parties and each such
Notice so served shall have the same force and effect as if sent by such party.

        15.    Survival; Governing Law.    

        Except as otherwise expressly set forth in this Agreement, the
provisions of this Agreement shall not survive the Closing provided for herein.
This Agreement has been negotiated, executed and delivered and shall be governed
by, interpreted under, and construed and enforced in accordance with, the laws
of the State of New York from time to time in effect.

        16.    Counterparts; Captions.    

        This Agreement may be executed in counterparts, each of which shall be
deemed an original. The captions are for convenience of reference only and shall
not affect the construction to be given any of the provisions hereof.

        17.    Entire Agreement; No Third Party Beneficiaries.    

        This Agreement (including all exhibits annexed hereto), contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior understandings, if any, with respect thereto. This
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
party to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein. The parties do not intend to confer any benefit
hereunder on any person, firm or corporation other than the parties hereto. The
provisions of this Section shall survive the Closing.

        18.    Waivers; Extensions.    

        No waiver of any breach of any agreement or provision herein contained
shall be deemed a waiver of any preceding or succeeding breach thereof or of any
other agreement or provision herein contained. No extension of time for
performance of any obligations or acts shall be deemed an extension of the time
for performance of any other obligations or acts.

39

--------------------------------------------------------------------------------

        19.    Further Assurances.    

        The parties each agree to do such other and further acts and things, and
to execute and deliver such instruments and documents (not creating any
obligations additional to those otherwise imposed by this Agreement) as either
may reasonably request from time to time, whether at or after the Closing, in
furtherance of the purposes of this Agreement. The provisions of this Section 19
shall survive the Closing. Each party shall cooperate with each other and do all
acts as may be reasonably required or requested by the other party with regard
to the fulfillment of any condition precedent to such other party's obligations
hereunder, including execution of any documents, applications or permits, but
the representations and warranties of any party made in this Agreement shall not
be affected or released by any investigation or inquiry made by any party or any
of its agents or consultants or by any waiver or fulfillment of any such
condition.

        20.    Assignment.    

        Except as set forth in this Agreement, SLGOP shall neither assign its
rights nor delegate its obligations hereunder without obtaining Transferor's
prior written consent, which consent shall not be unreasonably withheld or
delayed. Notwithstanding anything to the contrary contained in this Section 20,
SLGOP may, without the consent of Transferor, assign its rights and delegate its
obligations hereunder to any Affiliate (as hereinafter defined) of SLGOP, to
whom the Property (or tenancy-in-common interests therein) shall be conveyed in
accordance with this Agreement (such assignee, a "Designee"). In connection with
any assignment or designation permitted hereunder, such Designee shall assume in
writing all of SLGOP's obligations under this Agreement and thereupon, except as
provided below, SLGOP shall be relieved of all obligations imposed upon it
hereunder; provided, however, that no such assignment shall (a) relieve SLGOP
from its obligations (i) to issue the OP Units at Closing and take all other
action necessary to vest the OP Units in SCW Recipient, (ii) to indemnify SCW
for Income Tax Liability (as hereinafter defined) arising under Section 33,
(iii) to pay to Transferor Fixed Rent received during the Rental Escrow Period
in respect of a New Space Lease or pursuant to a Defaulted Space Lease, as
provided in Section 7.5, (iv) to pay any Sublease Liability (as hereinafter
defined), (v) to indemnify Transferor for liability arising under Section 31, or
(vi) to observe the tax allocations set forth in Section 34, or (b) delay
issuance of the Mortgage Lender Consent and the Mezzanine Lender Consent or
submission of Confirmatory Mortgage Documents (as hereinafter defined) beyond
the Outside Closing Date, provided, however, that the refusal of either Mortgage
Lender or Mezzanine Lender to issue the Mortgage Lender Consent and the
Mezzanine Lender Consent by reason of an assignment to an Affiliate shall not be
deemed to be a default by SLGOP under this Agreement. Designee shall succeed to
the rights, remedies and indemnifications to which SLGOP is entitled hereunder,
to the extent the foregoing survive the Closing. Any other purported or
attempted assignment or delegation without obtaining Transferor's prior written
consent or not otherwise permitted hereunder shall be void and of no effect.
SLGOP shall advise Mortgage Lender and Mezzanine Lender of the name and
organizational structure of any Designee prior to the assignment of this
Agreement. For purposes of this Section 20, the capitalized term "Affiliate"
means any limited liability company or other entity in which SLGOP owns,
directly or indirectly (through one or more entities, each of which is a
disregarded entity for federal income tax purposes), all of the beneficial
interests, and which is a disregarded entity for federal income tax purposes. No
consent given by Transferor to any transfer or assignment of SLGOP's rights or
obligations hereunder shall be construed as a consent to any other transfer or
assignment of SLGOP's rights or obligations hereunder.

        21.    Pronouns.    

        All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, singular or plural, as the identity of the
parties may require.

        22.    Successors and Assigns.    

        This Agreement shall bind and inure to the benefit of Transferor, SLGOP
and their respective permitted successors and assigns.

40

--------------------------------------------------------------------------------

        23.    Escrow.    

        23.1    Escrow Agent shall hold the Downpayment, together with all
interest earned thereon, in its interest bearing escrow account, or the
Downpayment Letter of Credit, as the case may be, in accordance with the
following:

        23.1.1    (a)    Escrow Agent shall hold the Downpayment, together with
all interest earned thereon, in Escrow Agent's escrow account at JP Morgan
Chase, and shall cause the Downpayment to earn interest at JP Morgan Chase's
then prevailing insured money market rates on deposits of similar size. Escrow
Agent shall have no liability for any fluctuations in the interest rate paid by
JP Morgan Chase on the Downpayment, and is not a guarantor thereof.

        (b)    If, on or before the date which is thirty (30) days prior to
expiration of the Downpayment Letter of Credit, SLGOP has not delivered an
extension thereof or a replacement letter of credit in the form of the
Downpayment Letter of Credit, Escrow Agent shall be entitled to deliver the
Downpayment Letter of Credit to Transferor who shall be entitled to draw on the
same, provided that all proceeds thereof shall be paid by the issuing bank by
Wire Transferred Funds to Escrow Agent's account described in clause (a) above,
and thereafter such proceeds shall be held as the Downpayment in accordance with
the terms of this Agreement.

        23.1.2    If Escrow Agent receives a written notice signed by both
Transferor and SLGOP stating that the Closing has occurred and that Transferor
is entitled to receive the Downpayment or that SLGOP is entitled to receive the
Downpayment Letter of Credit, as the case may be, Escrow Agent shall deliver the
Downpayment, together with the interest earned thereon to Transferor, or the
Downpayment Letter of Credit to SLGOP, as the case may be. If Escrow Agent
receives a written notice signed by both Transferor and SLGOP that this
Agreement has been terminated or canceled, Escrow Agent shall deliver the
Downpayment, together with the interest thereon, or the Downpayment Letter of
Credit, as the case may be, as directed therein.

        23.1.3    If Escrow Agent receives a written request signed by SLGOP or
Transferor (the "Noticing Party") stating that this Agreement has been canceled
or terminated and that the Noticing Party is entitled to the Downpayment, or the
Downpayment Letter of Credit, as the case may be, or that the other party hereto
(the "Non-Noticing Party") has defaulted in the performance of its obligations
hereunder, Escrow Agent shall deliver (by hand or nationally recognized
overnight courier) a copy of such request to the Non-Noticing Party. The
Non-Noticing Party shall have the right to object to such request for the
Downpayment by written notice of objection delivered to and received by Escrow
Agent ten (10) Business Days after the date of Escrow Agent's mailing of such
copy to the Non-Noticing Party, but not thereafter. If Escrow Agent shall not
have so received a written notice of objection from the Non-Noticing Party,
Escrow Agent shall deliver the Downpayment, together with the interest earned
thereon, or the Downpayment Letter of Credit, as the case may be, to the
Noticing Party. If Escrow Agent shall have received a written notice of
objection within the time herein prescribed, Escrow Agent shall refuse to comply
with any requests or demands on it and shall continue to hold the Downpayment,
together with any interest earned thereon, or the Downpayment Letter of Credit,
as the case may be, until Escrow Agent receives either (a) a written notice
signed by both Transferor and SLGOP stating who is entitled to the Downpayment
(and interest) or the Downpayment Letter of Credit, as the case may be, or (b) a
final order of a court of competent jurisdiction directing disbursement of the
Downpayment (and interest) or delivery of the Downpayment Letter of Credit, as
the case may be, in a specific manner, in either of which events Escrow Agent
shall then disburse the Downpayment, together with the interest earned thereon,
or deliver the Downpayment Letter

41

--------------------------------------------------------------------------------




of Credit, as the case may be, in accordance with such notice or order. Escrow
Agent shall not be or become liable in any way or to any person for its refusal
to comply with any such requests or demands until and unless it has received a
direction of the nature described in clause (a) or (b) above.

        23.2    Any notice to Escrow Agent shall be sufficient only if received
by Escrow Agent within the applicable time period set forth herein. All mailings
and notices from Escrow Agent to Transferor and/or SLGOP, or from Transferor
and/or SLGOP to Escrow Agent, provided for in this Section 23 shall be addressed
to the party to receive such notice at its notice address set forth in
Section 14 above (with copies to be similarly sent to the additional persons
therein indicated), but the provisions of Section 14 relating to the manner of
giving notices and the effective dates thereof shall have no application to the
provisions of this Section 23.

        23.3    Notwithstanding the foregoing, if Escrow Agent shall have
received a written notice of objection as provided for in Section 23.1.3 above
within the time therein prescribed, or shall have received at any time before
actual disbursement of the Downpayment or delivery of the Downpayment Letter of
Credit, as the case may be, a written notice signed by either Transferor or
SLGOP disputing entitlement to the Downpayment or the Downpayment Letter of
Credit, as the case may be, or shall otherwise believe in good faith at any time
that a disagreement or dispute has arisen between the parties hereto over
entitlement to the Downpayment or the Downpayment Letter of Credit, as the case
may be (whether or not litigation has been instituted), Escrow Agent shall have
the right, upon written notice to both Transferor and SLGOP, (a) to deposit the
Downpayment, together with the interest earned thereon, or the Downpayment
Letter of Credit, as the case may be, with the Clerk of the Court in which any
litigation is pending and/or (b) to take such reasonable affirmative steps as it
may, at its option, elect in order to terminate its duties as Escrow Agent,
including, without limitation, the depositing of the Downpayment, together with
the interest earned thereon, with a court of competent jurisdiction and the
commencement of an action for interpleader, the costs thereof to be borne by
whichever of Transferor or SLGOP is the losing party, and thereupon Escrow Agent
shall be released of and from all liability hereunder except for any previous
gross negligence or willful misconduct. If Escrow Agent is in possession of a
Downpayment Letter of Credit and has elected to terminate its duties as Escrow
Agent hereunder during the pendency of a dispute between the parties, it shall
deliver the Downpayment Letter of Credit to Tr ansferor who shall be entitled to
draw on the same, provided that all proceeds shall be paid by Wire Transferred
Funds to Escrow Agent's account described in Section 23.1.1(a), and such
proceeds may thereafter be deposited with a court of competent jurisdiction, as
set forth above.

        23.4    Escrow Agent is acting hereunder without charge as an
accommodation to SLGOP and Transferor, it being understood and agreed that
Escrow Agent shall not be liable for any error in judgment or any act done or
omitted by it in good faith or pursuant to court order, or for any mistake of
fact or law. Escrow Agent shall not incur any liability in acting upon any
document or instrument believed thereby to be genuine. Escrow Agent is hereby
released and exculpated from all liability hereunder, except only for willful
misconduct or gross negligence. Escrow Agent may assume that any person
purporting to give it any notice on behalf of any party has been authorized to
do so. Escrow Agent shall not be liable for, and SLGOP and Transferor hereby
jointly and severally agree to indemnify Escrow Agent against, any loss,
liability or expense, including reasonable attorney's fees (paid to retained
attorneys) arising out of any dispute under this Agreement, including the cost
and expense of defending itself against any claim arising hereunder.

42

--------------------------------------------------------------------------------




        24.    Tax Proceedings.    

        Transferor shall not settle any Tax Proceedings which relate to any tax
year (including the Current Tax Year) without SLGOP's consent, which consent
shall not be unreasonably withheld or delayed. Any refunds or credits paid in
respect of Tax Proceedings for the periods prior to SLGOP's ownership of the
Property shall remain the sole property of Transferor (subject to the rights, if
any, of current or former Space Lessees thereto). Transferor shall promptly upon
receipt of any tax refund or credit remit such portion thereof to any current or
former Space Lessee entitled to receive the same, and Transferor shall indemnify
and hold SLGOP harmless from and against all claims asserted by any current or
former Space Lessee for any such sum. SLGOP shall promptly upon receipt of any
tax refund or credit in respect of the Current Year remit such portion thereof
to any current or former Space Lessee entitled to receive same, and SLGOP shall
indemnify and hold Transferor harmless from and against all claims asserted by
any current or former Space Lessee for any such sum. From and after the date
hereof until the Closing, Transferor shall not commence any new Tax Proceedings.
The provisions of this Section 24 shall survive the Closing.

        25.    Access; Possession.    

        Possession of the Property shall be delivered to SLGOP at the Closing;
provided, however, that prior to the Closing Transferor shall afford SLGOP or
its authorized representatives reasonable access to the Property for the purpose
of conducting such tests, inspections and reviews as SLGOP deems necessary or
appropriate, including, without limitation, environmental investigations. The
entry by SLGOP or its representatives upon the Property, and the conduct of
tests, inspections and reviews thereon shall be conducted in a manner so as to
not interfere in any material respect with the conduct of business by any Space
Lessee or violate the terms of any Space Lease. Prior to Closing, SLGOP and its
representatives shall be entitled to communicate directly with any Space Lessee,
provided that Transferor shall be given reasonable prior notice of an intended
communication, and shall be entitled to accompany SLGOP or its representative
during any meeting with any Space Lessee.    Transferor shall, upon request of
SLGOP, confirm in writing such authorization to any Space Lessee. In connection
with any intrusive physical tests ("Tests") conducted by or on behalf of SLGOP
at the Property, (a) SLGOP shall keep the Property free and clear of any
mechanic's liens or materialmen's liens, (b) Transferor shall be entitled to
have a representative of Transferor present during such Tests, and (c) SLGOP
shall furnish to Transferor certificates evidencing property damage and
liability insurance policies in the amount of (i) $2,000,000.00 for bodily
injury or death to any one (1) person, $3,000,000.00 aggregate liability and
(ii) $2,000,000.00 property damage reasonably promptly prior to commencing any
such Tests. SLGOP shall, upon completion of such Tests, either restore, at
SLGOP's sole cost and expense, the Property to its condition existing prior to
such Tests, or pay to Transferor the cost of repairing or restoring any damage
to the Property caused by SLGOP or its representatives. All inspection fees,
appraisal fees, engineering fees and other costs and expenses of any kind
incurred by SLGOP or its representatives relating to such inspection and its
other due diligence shall be at the sole expense of SLGOP. In the event that the
Closing hereunder shall not occur for any reason whatsoever (other than
Transferor's willful default), SLGOP shall promptly return to Transferor copies
of all due diligence materials delivered by Transferor to SLGOP or its
representatives then in SLGOP's possession. SLGOP and its representatives shall
not conduct borings of the Property or drilling in or on the Property in
connection with the preparation of an environmental audit or in connection with
any other inspection of the Property without the prior consent of Transferor,
which will not be unreasonably withheld or delayed. SLGOP shall indemnify and
hold Transferor harmless from and against all liability, cost and expense
incurred by Transferor arising out of the acts or omissions of SLGOP or its
representatives in connection with performance of Tests; provided, however, that
Transferor agrees to look first to any insurance covering any such liability,
cost or expense prior to making any claim against SLGOP under the indemnity
given hereunder. The provisions of Section 25 shall survive the Closing or any
termination of this Agreement.

43

--------------------------------------------------------------------------------

        26.    Maintenance of the Property.    

        Between the date of this Agreement and the Closing, Transferor shall
(a) maintain the Property in the same condition and repair as exists on the date
hereof, reasonable wear and tear excepted, (b) perform all material obligations
to be performed by the landlord under the terms of any Space Lease, and
(c) otherwise operate the Property in the same manner as before the making of
this Agreement. Transferor shall not remove or transfer to any third party any
Personal Property after the date hereof, except for repair or replacement
thereof or in the ordinary course of business.

        27.    Leasing and Contracts.    

        Transferor shall not, after the date of this Agreement, enter into any
new Space Lease, Service Contract or Union Agreement affecting the Property, or
any amendment, expansion, extension or renewal thereof (except those to which a
Space Lessee is expressly entitled pursuant to the terms of its applicable Space
Lease), or permit any Space Lessee to enter into any sublease, assignment or
agreement pertaining to the Property (except as expressly authorized or
permitted by such Space Lessee's Space Lease without the consent of the landlord
thereunder), or waive, compromise or settle any rights of Transferor under any
contract or Space Lease, or return any Security Deposit (except as expressly
required by a Space Lessee's Space Lease), or modify, amend, or terminate any
Service Contract (collectively a "Material Transaction"), without in each case
obtaining SLGOP's prior written consent thereto which, except as provided below,
SLGOP may grant or withhold in its sole discretion. If (a) a Space Lessee
requests Transferor's approval of any matter pursuant to an express provision in
the Space Lease which expressly requires Transferor to act reasonably, (b) upon
the written direction of SLGOP, Transferor rejects such request, and (c) any
claim is made against Transferor asserting that Transferor acted unreasonably in
rejecting such request, SLGOP shall indemnify and hold Transferor harmless from
all such loss, cost or damage, including, without limitation, reasonable
attorneys fees and disbursements (such damages "Sublease Liability") for which
Transferor is found liable to such Space Lessee as a result thereof, provided
however, that SLGOP shall be given prompt notice of any such claim, and SLGOP
shall be entitled to defend such claim with counsel selected by SLGOP.
Transferor shall not propose any new Service Contract which is not terminable
without cost or penalty upon not more than thirty (30) days prior notice. When
seeking SLGOP's consent to a Material Transaction, Transferor shall provide
notice of the identity of the proposed tenant or other party thereto, a term
sheet or letter of intent containing material business terms (including, without
limitation, with respect to proposed leases the rent, expense base, concessions,
tenant improvement allowances, brokerage commissions, and expansion and
extension options) (the "Material Terms") and such credit and background
information, if any, Transferor then possesses with respect to such proposed
Space Lessee or other party. SLGOP shall not unreasonably withhold or delay its
consent to a proposed Space Lease if (i) the Material Terms are in accordance wi
th prevailing market conditions, and (ii) the financial condition and general
reputation of the proposed Space Lessee is satisfactory to SLGOP. Upon SLGOP's
consent to a Material Transaction involving a new Space Lease, Transferor shall
use commercially reasonable efforts to negotiate and enter into a Space Lease on
SLGOP's standard lease form, without material change other than changes
reasonably approved by SLGOP. Transferor shall also provide SLGOP with regular
reports and information regarding the status of approved Material Transactions
being negotiated. SLGOP shall be responsible for Tenant Improvement Costs,
leasing commissions and all other leasing costs payable in connection with any
new Space Lease approved by SLGOP pursuant to this Section.

        28.    Existing Mortgage Indebtedness; Existing Mezzanine
Indebtedness.    

        (a)    Transferor will not (y) modify or amend any term, covenant,
provision or agreement contained in any Mortgage Loan Document or enter into any
new agreement in respect of the Existing Mortgage Indebtedness without the prior
consent of SLGOP, which consent may be withheld in SLGOP's sole discretion, or
(z) make any prepayment of the Mortgage Indebtedness, other than regularly
scheduled payments under the Mortgage Loan Documents. Transferor shall

44

--------------------------------------------------------------------------------

make all regular monthly payments of principal and interest under the Mortgage
Note and Existing Mortgage, and shall perform, observe and comply with all other
monetary and material non-monetary obligations under the Existing Mortgage and
all other Mortgage Loan Documents such that prior to the Closing no default
beyond applicable grace and notice periods shall occur. After the date hereof,
Transferor shall not execute any mortgage or create or suffer any lien or
encumbrance which shall affect title to the Property or the right of SLGOP or
its successor and/or assigns hereunder. Transferor shall, promptly upon receipt
deliver a copy to SLGOP of any notice of default under the Existing Mortgage or
any other Mortgage Loan Document. Promptly following the date hereof, Transferor
shall deliver to Midland Loan Services, Inc., the servicer of the Mortgage
Indebtedness, a notice and estoppel in the form attached hereto as Exhibit S and
made a part hereof (the "Mortgage Lender Consent"), advising Mortgage Lender of
the sale and transfer of the Property to Designee subject to and upon Designee's
assumption, subject to the non-recourse provisions thereof, of the Existing
Mortgage Indebtedness. Transferor shall pay all fees and expenses payable in
connection therewith, including, without limitation, premiums for any
endorsements to or redate of the title insurance policy previously issued to
Mortgage Lender, servicing fees, rating agency fees, assignment and assumption
fees, attorneys fees and disbursements and processing fees required to be paid
to Mortgage Lender as a condition to issuance by Mortgage Lender of the Mortgage
Lender Consent (collectively, "Mortgage Lender's Expenses"). Mortgage Lender's
Expenses shall not include exit fees, prepayment fees, fees and disbursements of
SLGOP's counsel, or costs specifically incurred in connection with the execution
and delivery by SLGOP or Carve -Out Guarantor (as hereinafter defined) of any
document or instrument required by Mortgage Lender as a condition to issuance of
the Mortgage Lender Consent. SLGOP agrees to cause Designee to execute,
acknowledge and deliver such documents and instruments as are required by
Mortgage Lender pursuant to the express provisions of the Mortgage Loan
Documents, in the forms of the Mortgage Loan Documents or in such other form
approved by SLGOP, in connection with the assumption by Designee, subject to the
non-recourse provisions set forth in the Mortgage Loan Documents, of the
Existing Mortgage Indebtedness (such documents and instruments, hereinafter the
"Confirmatory Mortgage Documents"). SLGOP agrees to cooperate with Transferor in
seeking the Mortgage Lender Consent and to furnish such information regarding
SLGOP or its Designee as Mortgage Lender reasonably requests.

        (b)    Transferor will not (y) modify or amend any term, covenant,
provision or agreement contained in any Mezzanine Loan Document or enter into
any new agreement in respect of the Existing Mezzanine Indebtedness without the
prior consent of SLGOP, which consent may be withheld in SLGOP's sole discretion
or (z) make any prepayment of the Existing Mortgage Indebtedness other than
regularly scheduled payments required under the Mezzanine Loan Documents.
Transferor shall make all regular monthly payments of principal and interest in
respect of the Existing Mezzanine Indebtedness, and shall perform, observe and
comply with all other monetary and non-monetary obligations under the Transferor
Pledge and all other Mezzanine Loan Documents such that prior to the Closing no
default beyond applicable grace and notice periods shall occur. Transferor
shall, promptly upon receipt deliver a copy to SLGOP of any notice of default
under the Transferor Pledge or any other Mezzanine Loan Document. Promptly
following the date hereof, Transferor shall make application to Mezzanine Lender
for its (i) consent to the sale and transfer of the Property to Designee(s) and
(ii) agreement to enter into the New Mezzanine Loan Agreement (such consent and
agreement by Mezzanine Lender (the "Mezzanine Lender Consent", and together with
the Mortgage Lender Consent, collectively the "Lender Consents") by delivering a
letter, in the form attached hereto as Exhibit S-1 and made a part hereof, and
in connection therewith, Transferor shall pay all fees and expenses payable in
connection therewith, including, without limitation, servicing fees, rating
agency fees, assignment and assumption fees, attorneys fees and disbursements
and processing fees required to be paid to Mezzanine Lender as a condition to
Mezzanine Lender's agreement to enter in to the New

45

--------------------------------------------------------------------------------




Mezzanine Loan Agreement (collectively, "Mezzanine Lender's Expenses").
Mezzanine Lender's Expenses shall not include exit fees, prepayment fees, fees
and disbursements of SLGOP's counsel, or costs incurred in connection with the
execution and delivery by SLGOP or Carve-Out Guarantor of any document or
instrument required by Mezzanine Lender as a condition to issuance of the
consent. SLGOP shall cooperate with Transferor in seeking the Mezzanine Lender
Consent, and to furnish such information that Mezzanine Lender reasonably
requests in connection therewith.

        29.    Confidentiality; Public Disclosure.    

        29.1    Except as set forth below, Transferor and SLGOP covenant and
agree not to communicate the terms or any aspect of this Agreement and the
transactions contemplated hereby to any person or entity and to hold, in the
strictest confidence, the content of any and all information in respect of the
Property which is supplied by Transferor to SLGOP or by SLGOP to Transferor,
without the express written consent of the other party; provided, however, that
either party may, without consent, disclose the terms hereof and the
transactions contemplated hereby (a) to its respective advisors, consultants,
officers, directors, principals, investors, attorneys, accountants and lenders
(the "Transaction Parties") without the express written consent of the other
party, so long as any such Transaction Parties to whom disclosure is made shall
also agree to keep all such information confidential in accordance with the
terms hereof and (b) if disclosure is required by law or by regulatory or
judicial process or pursuant to any regulations promulgated by either the
Securities and Exchange Commission, the New York Stock Exchange or other public
exchange for the sale and purchase of securities, provided that in such event
Transferor or SLGOP, as applicable, shall notify the other party in writing of
such required disclosure, shall exercise all commercially reasonable efforts to
preserve the confidentiality of the confidential documents or information, as
the case may be, including, without limitation, reasonably cooperating with the
other party to obtain an appropriate order or other reliable assurance that
confidential treatment will be accorded such confidential documents or
information, as the case may be, by such tribunal and shall disclose only that
portion of the confidential documents or information which it is legally
required to disclose. The foregoing confidentiality obligations shall not apply
to the extent that any such information is a matter of public record or is
provided in other sources readily available to the real estate industry other
than as a result of disclosure by Transferor or SLGOP, as applicable.

        29.2    Notwithstanding the provisions of Section 29.1 above, at any
time after the date hereof, SLGOP may, if SLGOP in its reasonable discretion
deems it to be necessary (upon the advice of counsel) to comply with law, rules
or regulations or the requirements of a securities self regulatory organization,
issue a press release or other public disclosure acknowledging that SLGOP is
under contract to purchase the Property, the anticipated closing date, and
containing such other information which SLGOP reasonably believes to be required
to be disclosed. Transferor shall not unreasonably withhold or delay its
approval of a press release which sets forth the purchase price, capitalization
rate, square footage, the current occupancy rate at the Property, the in-place
average and market rents and the major tenancies at the Property.

        30.    Intentionally Omitted.    

        31.    Union Agreements; Other Employee Matters.    

        (a)    SLGOP agrees that, effective as of the Closing Date, all
Employees who are union employees shall be offered the same employment by SLGOP
(or by the property manager to be engaged by SLGOP) on substantially the same
terms and conditions as such Employees were employed immediately prior to the
Closing. SLGOP shall be solely responsible for any and all (i) salaries (for the
period from and after the Closing Date), (ii) benefits attributable to the
period from and after the Closing Date payable to the Employees, (iii) benefit
continuation and/or severance payments relating to any Employee that may be
payable as a result of any termination of

46

--------------------------------------------------------------------------------

employment of any such Employee from and after the Closing Date, and
(iv) notices, payments, fines or assessments due to any governmental authority
pursuant to any Laws and Regulations with respect to the employment, discharge
or layoff of Employees from and after the Closing Date, including, but not
limited to, such liability as arises under the Worker Adjustment and Retraining
Notification Act, Section 4980B of the Internal Revenue Code (COBRA) and any
rules or regulations as have been issued in connection with any of the
foregoing.

        (b)    SLGOP hereby agrees to indemnify Transferor and its affiliates
against, and agrees to hold them harmless from, any and all claims, losses,
damages and expenses (including, without limitation, reasonable attorneys' fees
and disbursements) and other liabilities and obligations incurred or suffered as
a result of any claim by any Employee that arises under federal, state or local
statute (including, without limitation, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination Act of 1990, the
Equal Pay Act, the Americans with Disabilities Act of 1990, the National Labor
Relations Act, the Employee Retirement Income Security Act of 1974, as amended,
and all other statutes regulating the terms and conditions of employment), under
any regulation or ordinance, under the common law or in equity (including any
claims for wrongful discharge or otherwise), arising out of actions, events or
omissions that occurred (or, in the case of omissions, failed to occur) from and
after the Closing Date.

        (c)    Transferor hereby agrees to indemnify SLGOP and its affiliates
against, and agrees to hold them harmless from, any and all claims, losses,
damages and expenses (including, without limitation, reasonable attorneys' fees
and disbursements) and other liabilities and obligations incurred or suffered as
a result of any claim by any Employee that arises under federal, state or local
statute (including, without limitation, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination Act of 1990, the
Equal Pay Act, the Americans with Disabilities Act of 1990, the National Labor
Relations Act, the Employee Retirement Income Security Act of 1974, as amended,
and all other statutes regulating the terms and conditions of employment), under
any regulation or ordinance, under the common law or in equity (including any
claims for wrongful discharge or otherwise), arising out of actions, events or
omissions that occurred (or, in the case of omissions, failed to occur) prior to
the Closing Date.

        (d)    Effective as of the Closing, SLGOP agrees to assume, observe, pay
and perform all obligations and liabilities under Transferor's collective
bargaining agreements with Local 32 B-J of the Building Service Employees Union
Local 30 of the Building Engineers Union, Local 111 (formerly 806) International
Brotherhood of Teamsters and the New York District Council, United Brotherhood
of Carpenters (collectively, the "CBA"). SLGOP shall have sole responsibility
for all such obligations and liabilities arising under the CBA on or at any time
after the Closing Date and hereby agrees to indemnify and hold Transferor
harmless from and against all loss, cost and expense incurred by Transferor
(including reasonable attorneys' fees and disbursements) and all other
liabilities and obligations incurred or suffered as a result of SLGOP's failure
to so assume, observe, pay and perform the same.

        (e)    The provisions of this Section 31 shall survive the Closing.

47

--------------------------------------------------------------------------------

        32.    Tax Deferred Exchange.    

        (a)    SLGOP and its Designee may elect to acquire title to all or a
portion of the Property other than the SCW Interest and the SLGOP Interest (the
"Non-SCW Portion") as part of a tax deferred exchange (an "Exchange") pursuant
to Section 1031 of the Code, as amended ("Section 1031"), and in connection
therewith, SLGOP may assign all or a portion of its rights under this Agreement
with respect to the Non-SCW Portion, and/or cause all or any portion of the DP
Amount or the Cash Balance to be paid by a "Qualified Intermediary" (as defined
in regulations relating to Section 1031), or may direct that any Deed for such
portion of the Property which is to be the subject of an Exchange be executed in
the name of the party designated as the "exchangor" thereunder. Transferor
agrees to accept payment by such Qualified Intermediary as a payment by SLGOP,
and provided that Transferor incurs no material liability, material cost or
material obligation as the result of any transaction, document or instrument to
be executed and delivered in connection with the Exchange, agrees to cooperate,
at SLGOP's sole cost and effect, with such Exchange.

        (b)    The Transferor Parties (other than SCW) may elect to convey title
to their interest in the Property as part of an Exchange, and in connection
therewith, Transferor may assign its rights under this Agreement to, and/or
cause the Cash Balance to be paid to, a Qualified Intermediary. Provided that
neither the Exchange nor any transactions, documents or instruments entered into
in connection therewith shall impose any material liability, material cost or
material obligation of any kind upon SLGOP, SLGOP agrees to accept performance
hereunder by, and to make payment to, such Qualified Intermediary, and agrees to
cooperate, at Transferor's sole cost and expense, with such Exchange.

        33.    No Property Disposition.    

        Other than pursuant to a Permitted Transfer (as hereinafter defined) or
as otherwise set forth below, SLGOP or its Designee(s) covenants that it shall
not sell, transfer, distribute or otherwise dispose of the Property in a manner
that would cause the recognition of taxable gain allocable to SCW under
Section 704(c) of the Code with respect to the SCW Interest for the period (the
"Restricted Period") expiring seven (7) years after the Closing. As used herein,
"Permitted Transfer" means any one or more of the following:

        (a)    the execution and delivery of a purchase and sale agreement for
all or any portion of (i) the Property or (ii) the Fee Equity Interests,
provided that a transfer of federal income tax ownership of the Property or of
the Fee Equity Interests does not occur prior to the expiration of the
Restricted Period;

        (b)    a transfer of federal income tax ownership of the Property or of
the Fee Equity Interests that does not result in the recognition of gain by SCW
prior to the expiration of the Restricted Period, including, without limitation,
a transfer qualifying as an Exchange under Section 1031 or other tax free
exchange permitted under the Code;

        (c)    a contested or uncontested foreclosure sale of fee title to the
Property, a contested or uncontested sale of fee title to the Property pursuant
to any "power of sale" afforded the holder of the Existing Mortgage Indebtedness
or any replacement thereof under applicable law or a transfer of fee title to
the Property in lieu of either of the foregoing, in each case occasioned by the
occurrence of one or more bona fide defaults thereunder, which transfer SLGOP
may, in SLGOP's sole and absolute discretion, cause Fee Owner to make;

        (d)    a Uniform Commercial Code public or private sale of the Fee
Equity Interests by the holder of the Existing Mezzanine Indebtedness o r any
replacement thereof or a transfer of such ownership interests in lieu of such
public or private sale, in each case occasioned by the occurrence of one or more
bona fide defaults thereunder, which transfer SLGOP may, in SLGOP's sole and
absolute discretion, cause the holder of such Fee Equity Interests to make;

48

--------------------------------------------------------------------------------




        (e)    a transfer of federal income tax ownership of all or any portion
of the Property and/or the Fee Equity Interests in a voluntary bankruptcy of or
involuntary bankruptcy against Fee Owner, the holder of the Fee Equity
Interests, or SLGOP, whether pursuant to a plan of reorganization under Chapter
11 of the Bankruptcy Code, in liquidation pursuant to Chapter 7 of the
Bankruptcy Code, a sale pursuant to Section 363 of the Bankruptcy Code, or
otherwise; and/or

        (f)    a casualty or condemnation of all or any portion of the Property.

        In addition to Permitted Transfers, prior to expiration of the
Restricted Period, SLGOP or its Designee(s) may transfer the Property or the Fee
Equity Interests, provided that SLGOP or its Designee(s) pays to SCW an amount
equal to the federal, state and local income tax that would be payable by an
individual resident of New York City (or such other city of which SCW is a
resident in the year of such transfer), calculated at the highest applicable
federal, state and local income tax rates (the "Income Tax Liability") by reason
of recognition of gain prior to expiration of the Restricted Period allocated to
SCW under Section 704(c) of the Code ("Built-in-Gain") upon such disposition in
a taxable transaction. The provisions of this Section 33 shall survive the
Closing through the expiration of the Restricted Period or other payment of any
Income Tax Liability, if later.

        34.    Certain Allocations.    

        SLGOP shall use the "traditional method with curative allocations," as
defined in Treas. Reg. Section 1.704-3(c), of allocating income, gain, loss and
deduction to account for the variation between the fair market value and
adjusted basis of the SCW Interest. In furtherance thereof, an amount of gross
rental income from the Property for each taxable year of SLGOP equal to the
Curative Allocation Amount (as hereinafter defined) for such year and which
would otherwise have been allocated to partners of SLGOP other than SCW
Recipient for income tax purposes shall instead be allocated, solely for income
tax purposes, to SCW Recipient. As used herein, "Curative Allocation Amount"
means, for any taxable year of SLGOP, an amount equal to 50% of the excess of
(a) the amount of depreciation with respect to the SCW Interest allocable to
partners of SLGOP other than SCW Recipient for book purposes for such year, over
(b) the amount of depreciation with respect to the SCW Interest allocable to
such partners of SLGOP for income tax purposes for such year. For purposes of
this Section 34, to the extent that SCW Recipient shall own any interest in
SLGOP other than the OP Units it receives under this Agreement, it shall be
considered a partner of SLGOP other than SCW Recipient. The provisions of this
Section 34 shall survive the Closing.

        35.    Certain Tax Information.    

        (a)    Transferor has delivered to SLGOP (i) a schedule showing the
adjusted tax basis anticipated as of December 31, 2002 of the SCW Interest and
its components, for federal income tax purposes, as well as related schedules of
depreciation and depreciation lives and methods (the "Tax Schedule"), and
(ii) the federal income tax return of MZ for the year ended December 31, 2001
(the "Federal Income Tax Return", and together with the Tax Schedule
collectively, the "Tax Information"). Promptly after it becomes available, SCW
shall provide a revised Tax Schedule that is updated through the Closing.

        (b)    SCW and the SCW Entity, acknowledges and agrees that SLGOP will
rely on the information contained in the Tax Information and other information
furnished pursuant to clause (a) in determining the potential amount of Built-in
Gain with respect to which SLGOP or its Designee may be liable to pay Income Tax
Liability pursuant to Section 33 in the event of a disposition of the Property
or the Fee Equity Interests which is not a Permitted Transfer. The liability of
SLGOP or its Designee shall be limited to the amounts calculated pursuant to the
tax information provided pursuant to this Agreement, notwithstanding that the
actual amount of Built-in Gain recognized may be greater than the amount thereof
calculated based upon the information so provided. However, if the amount of
actual Built-in Gain recognized is less than

49

--------------------------------------------------------------------------------




the amount so calculated, the liability of SLGOP or its Designee shall be based
upon the actual amount thereof.

        (c)    Unless otherwise required by the IRS or any other governmental
authority, for federal income tax purposes, the parties to this Agreement shall
treat the distribution of the SLGOP Interest by MZ to Funding that occurs as
part of the Interim Transactions as a distribution to Funding and not as a
"disguised sale" to Funding, under Section 707(a)(2)(B) of the Code or the
Treasury Regulations thereunder, of all or any portion of the SLGOP Interest.
News and SCW shall cause MZ to timely make the disclosure described in Treasury
Regulations Section 1.707-6(c) and 1.707-8 in connection with such treatment.

        [SIGNATURE PAGE TO FOLLOW]

50

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the day and year first above written.

    SELLER:                   220 NEWS BUILDING LLC,
a Delaware limited liability company                   By:   220 News Building
MZ LLC,
a Delaware limited liability company,
Sole Member                   By:   220 News LLC,
a New York limited liability company,
Managing Member                   By:   Daily Planet LLC,
a New York limited liability company,
Manager                   By:  

--------------------------------------------------------------------------------

        Name:  

--------------------------------------------------------------------------------

        Title:  

--------------------------------------------------------------------------------

                  By:   Forty Two News LLC,
a Delaware limited liability company                   By:   News Forty Two
Corp.,
a New York corporation                   By:  

--------------------------------------------------------------------------------

        Name:  

--------------------------------------------------------------------------------

        Title:  

--------------------------------------------------------------------------------

        [SIGNATURE PAGE CONTINUED]

51

--------------------------------------------------------------------------------

                          PURCHASER:                           SL GREEN
OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership                           By:   SL Green Realty
Corp.,
a Maryland corporation                           By:  

--------------------------------------------------------------------------------

            Name:  

--------------------------------------------------------------------------------

            Title:  

--------------------------------------------------------------------------------

                  THE UNDERSIGNED HEREBY CONFIRMS
ITS AGREEMENT TO BE BOUND BY THE
PROVISIONS OF SECTION 7.4:                               FORTY TWO NEWS LLC    
                          By:   Forty Two News LLC,
a Delaware limited liability company                               By:   News
Forty Two Corp.,
a New York corporation                               By:  

--------------------------------------------------------------------------------

Name:
Title:                               THE UNDERSIGNED HEREBY JOINS IN THIS
AGREEMENT SOLELY FOR THE PURPOSE OF
(A) CONFIRMING THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN
SECTION 7.1.22, AND (B) CONFIRMING HIS
AGREEMENT TO BE BOUND BY THE
PROVISIONS OF SECTIONS 7.4, 7.6, 13 AND 35:                              

--------------------------------------------------------------------------------

Steven C. Witkoff
           

        [SIGNATURE PAGE CONTINUED]

52

--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY JOINS IN THIS
AGREEMENT SOLELY FOR THE PURPOSE
OF CONFIRMING ITS AGREEMENT TO BE
BOUND BY THE PROVISIONS OF
SECTION 13: DD INVESTMENT
PARTNERS L.P.                               By:   General Realty, L.L.C.,
a Delaware limited liability company,
General Partner                               By:   Managers, Inc.
a Delaware corporation                               By:  

--------------------------------------------------------------------------------

Brian T. Summers
Vice President            
               

ESCROW AGENT:                   SOLELY FOR THE PURPOSES OF CONFIRMING THE
PROVISIONS OF ARTICLE 23:                   TSNY AGENCY OF NEW YORK CITY, INC.  
                By:  

--------------------------------------------------------------------------------

        Name:   Neil Clark         Title:                

--------------------------------------------------------------------------------

   

53

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
CONTRIBUTION AND PURCHASE AND SALE AGREEMENT
